Exhibit 10.22

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED

CLASS B NOTE PURCHASE AGREEMENT

 

Dated as of November 5, 2003

 

among

 

AMERICREDIT MASTER TRUST,

as Issuer

 

AMERICREDIT FUNDING CORP. VII

as a Seller,

 

AMERICREDIT FINANCIAL SERVICES, INC.,

as a Seller and as Servicer,

 

THE CLASS B PURCHASERS PARTIES HERETO,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

Administrative Agent

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as an Agent,

 

and

 

THE OTHER AGENTS PARTIES HERETO

 

--------------------------------------------------------------------------------

 

Relating to

AmeriCredit Master Trust

Floating Rate Asset Backed Notes, Class B

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1

   DEFINITIONS    2

1.1

   Definitions    2

1.2

   Other Definitional Provisions.    13

ARTICLE 2

   AMOUNT AND TERMS OF COMMITMENTS    13

2.1

   Purchases.    13

2.2

   Reductions and Extensions of Commitments.    16

2.3

   Interest, Fees, Expenses, Payments, Etc.    17

2.4

   Requirements of Law.    21

2.5

   Taxes.    24

2.6

   Indemnification.    27

2.7

   Expenses, etc.    29

2.8

   Effect of Event of Default.    30

ARTICLE 3

   CONDITIONS PRECEDENT    30

3.1

   Conditions to Initial Purchase    30

3.2

   Condition to Purchases    33

ARTICLE 4

   REPRESENTATIONS AND WARRANTIES    35

4.1

   Representations and Warranties of AmeriCredit, AFC and the Issuer    35

ARTICLE 5

   COVENANTS    39

5.1

   Covenants    39

ARTICLE 6

   MUTUAL COVENANTS REGARDING CONFIDENTIALITY    40

6.1

   Covenants    40

6.2

   Covenants of Class B Purchasers    41

ARTICLE 7

   THE AGENTS    41

7.1

   Appointment    41

7.2

   Delegation of Duties    42

7.3

   Exculpatory Provisions    42

7.4

   Reliance by Agents    43

7.5

   Notices    43

7.6

   Non-Reliance on Agents and Other Class B Purchasers    43

7.7

   Indemnification    44

7.8

   Agents in their Individual Capacity    44

7.9

   Successor Agents    45

ARTICLE 8

   SECURITIES LAWS; TRANSFERS    45

8.1

   Transfers of Class B Notes.    45

8.2

   Tax Characterization    50



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE 9

   MISCELLANEOUS    50

9.1  

   Amendments and Waivers    50

9.2  

   Notices.    51

9.3  

   No Waiver; Cumulative Remedies    52

9.4  

   Successors and Assigns    52

9.5  

   Successors to Servicer    52

9.6  

   Counterparts    53

9.7  

   Severability    53

9.8  

   Integration    53

9.9  

   Governing Law    53

9.10

   Jurisdiction; Consent to Service of Process    53

9.11

   Termination    54

9.12

   No Proceedings.    54

9.13

   No Recourse.    54

9.14

   Survival of Representations and Warranties    55

9.15

   Waiver of Jury Trial    55

9.16

   Limitation of Liability of Owner Trustee    55

9.17

   Amendment and Restatement of Indenture and Sale and Servicing Agreement    56

9.18

   CP Conduit as Committed Purchaser    56

9.19

   Effectiveness of Amendment and Restatement    56

9.20

   Withdrawal of the La Fayette Purchaser Group    56

 

     SCHEDULES

Schedule I:

   Schedule of Committed Purchasers and CP Conduits      LIST OF EXHIBITS

Exhibit A

   Form of Investment Letter

Exhibit B

   Form of Transfer Supplement

Exhibit C

   Form of Joinder Supplement

Exhibit D

   Form of Borrowing Notice

Exhibit E

   Form of Notice of Fixed Period

 

(ii)



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CLASS B NOTE PURCHASE AGREEMENT, dated as of
November 5, 2003, by and among AMERICREDIT MASTER TRUST, a Delaware statutory
trust (the “Issuer”) AmeriCredit Funding Corp. VII, a Delaware corporation
(“AFC”), individually and in its capacity as a seller (in such capacity, a
“Seller”), AMERICREDIT FINANCIAL SERVICES, INC., a Delaware corporation
(“AmeriCredit”), individually, in its capacity as a Seller (together with AFC,
the “Sellers”) and in its capacity as servicer (in such capacity, the
“Servicer”), the CLASS B PURCHASERS (as hereinafter defined) from time to time
parties hereto, DEUTSCHE BANK AG, a German banking corporation acting through
its New York Branch (“DBNY”), as an agent, and the other AGENTS for the
Purchaser Groups from time to time parties hereto (each such party, together
with their respective successors in such capacity, an “Agent”), and, DEUTSCHE
BANK TRUST COMPANY AMERICAS, as administrative agent (together with its
successors in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Issuer, AFC, as a Seller, AmeriCredit, as a Seller and Servicer,
certain Class B Purchasers, certain Agents, and DBNY, as an Agent and as the
initial Administrative Agent, are parties to a certain Amended and Restated
Class B Note Purchase Agreement dated as of February 22, 2002 (the “Existing
Class B Note Purchase Agreement”);

 

WHEREAS, the parties hereto desire to amend and restate the Existing Class B
Note Purchase Agreement in the manner, and on the terms and conditions, herein
provided;

 

WHEREAS, the Sellers, the Servicer, the Issuer and Bank One, NA, a national
banking association, as Backup Servicer (including its successors in such
capacity, the “Backup Servicer”) and Trust Collateral Agent (including its
successors in such capacity, the “Trust Collateral Agent”) are parties to the
Second Amended and Restated Sale and Servicing Agreement, dated as of November
5, 2003 (as the same may from time to time be amended, modified or otherwise
supplemented, the “Sale and Servicing Agreement”);

 

WHEREAS, the Issuer, the Administrative Agent, the Trust Collateral Agent and
Bank One, NA, as Trustee (including its successors in such capacity, the
“Trustee”) are parties to the Second Amended and Restated Indenture, dated as of
November 5, 2003 (as the same from time to time be amended, supplemented or
otherwise modified, the “Indenture”);

 

WHEREAS, the Issuer proposes to issue and sell pursuant to the Indenture its
Class A-1 Floating Rate Asset Backed Notes (the “Class A-1 Notes”), Class A-2
Floating Rate Asset Backed Notes, (the “Class A-2 Notes”), Class S Swingline
Asset Backed Notes, (the “Class S Notes”), Class B Floating Rate Asset Backed
Notes (the “Class B Notes”) and Class C Floating Rate Asset Backed Notes (the
“Class C Notes”);

 

WHEREAS, the Issuer also proposes to issue pursuant to the Indenture additional
classes of notes to be designated as the Class D Asset Backed Notes (the “Class
D Notes”) and Class E Asset Backed Notes (the “Class E Notes”);

 

WHEREAS, Class E Notes are subordinate to each other class of Notes, the Class D
Notes are subordinate to the Class A-1 and A-2 Notes, the Class B Notes, the
Class S



--------------------------------------------------------------------------------

Notes and the Class C Notes, the Class C Notes are subordinate to the Class A-1
and A-2 Notes and the Class B Notes and, as set forth in the Indenture, to the
Class S Notes, and the Class B Notes are subordinate to the Class A-1 and A-2
Notes and, as set forth in the Indenture, to the Class S Notes;

 

WHEREAS, the Issuer proposes to establish a Reserve Account (the “Reserve
Account”) and a Collateral Account (the “Collateral Account”) with the Trustee
pursuant to the terms of the Indenture for the benefit of the holders of the
Class A Notes, the Class S Notes, the Class B Notes and the Class C Notes;

 

WHEREAS, the Class B Purchasers are willing to purchase the Class B Notes in the
amount of the Class B Initial Principal Balance (as defined in the Indenture) on
the Closing Date (as hereinafter defined) and from time to time thereafter to
advance Additional Class B Principal Amounts (as defined in the Indenture) on
the terms and conditions provided for herein;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree that the Existing Class
B Note Purchase Agreement shall be amended and restated in its entirety as
follows:

 

ARTICLE 1  DEFINITIONS

 

1.1 Definitions. All capitalized terms used herein as defined terms and not
defined herein shall have the meanings given to them in Annex A to the Sale and
Servicing Agreement or the Indenture.

 

“Adjusted Commitment” shall mean on any date of determination, with respect to a
Committed Purchaser for a CP Conduit, such Committed Purchaser’s Commitment
minus the sum of (a) the Class B Principal Balance held by such Committed
Purchaser plus (b) the aggregate outstanding principal amount of its Support
Advances to such CP Conduit (but excluding any Support Advances made to fund
such CP Conduit’s obligations to pay interest, fees or other similar amounts
relating to the funding of its making or maintaining its purchases hereunder).

 

“Adjusted Eurodollar Rate” shall mean, for any Fixed Period, a rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equivalent to the
rate determined pursuant to the following formula:

 

Adjusted Eurodollar Rate

  =   

          LIBOR Rate          

        

1-LIBOR Reserve Percentage

 

on the first day of such Fixed Period.

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“AFC” has the meaning specified in the preamble to this Agreement and includes
any successor or permitted assignee thereof as provided in the Indenture, the
Sale and Servicing Agreement and this Agreement.

 

“Affected Party” shall mean, with respect to any CP Conduit, any Support Party
of such CP Conduit or any related Agent.

 

“Agent” has the meaning specified in the preamble to this Agreement.

 

“Agreement” shall mean this Class B Note Purchase Agreement, as amended,
supplemented or otherwise modified from time to time.

 

“Alternative Rate” for any Borrowing means a rate per annum equal to the
Applicable LIBOR Spread per annum above the Adjusted Eurodollar Rate for such
Borrowing; provided, however, that in the case of

 

(a) any Fixed Period on or after the first day on which a Committed Purchaser
shall have notified the related Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
such Committed Purchaser to fund such Borrowing at the Alternative Rate set
forth above (and such Committed Purchaser shall not have subsequently notified
such Agent that such circumstances no longer exist),

 

(b) any Fixed Period of less than seven days,

 

(c) in the event the Adjusted Eurodollar Rate is not reasonably available to any
Agent for such a Fixed Period or does not adequately and fairly reflect the cost
to a Committed Purchaser of funding such Borrowing, or

 

(d) any Fixed Period as to which the related Borrowing will not be funded by
issuance of commercial paper, as determined by the related Agent (on behalf of a
Noncommitted Purchaser) later than 12:00 noon (New York City time) on the second
Business Day preceding the first day of such Fixed Period,

 

the “Alternative Rate” shall be a floating rate per annum equal to the Prime
Rate in effect on each day of such Fixed Period; provided, further, that the
Administrative Agent (with the consent of the Committed Purchasers) and the
Issuer may agree in writing from time to time upon a different “Alternative
Rate.”

 

“AmeriCredit” has the meaning specified in the preamble to this Agreement and
includes any successor or permitted assignee thereof as provided in the
Indenture, the Sale and Servicing Agreement and this Agreement.

 

“Applicable LIBOR Spread” shall mean, with respect to a Purchaser Group, the
rate identified as its “Applicable LIBOR Spread” in the Supplemental Fee Letter
to which the Agent for such Purchaser Group is a party.

 

- 3 -



--------------------------------------------------------------------------------

“Assignee” and “Assignment” have the respective meanings specified in subsection
8.1(e) of this Agreement.

 

“Borrowing Notice” shall mean a notice, substantially in the form of Exhibit D,
delivered by the Issuer to the Administrative Agent and each Agent pursuant to
Section 12.6(a) of the Indenture and subsection 2.1(c) of this Agreement,
requesting an advance of an Additional Class B Principal Amount.

 

“Class B Average Principal Balance” shall mean, with respect to any period, the
sum of the Class B Principal Balances for each of the days during such period,
divided by the number of days in such period.

 

“Class B Commitment Fee” has the meaning specified in subsection 2.3(c) of this
Agreement.

 

“Class B Commitment Fee Rate” shall be .75%.

 

“Class B Facility Limit” shall mean, for any day, the lesser of the Class B
Borrowing Base and the Total Commitment on such day.

 

“Class B Mandatory Partial Amortization Amount” shall mean, with respect to a
Partial Expiration Event, the sum of (i) the aggregate Percentage Interests of
all Committed Purchasers which became Nonextending Class B Purchasers upon the
occurrence of such Partial Expiration Event, times the Class B Principal Balance
on the date on which such Partial Expiration Event occurred, plus (ii) for each
such Committed Purchaser, such Committed Purchaser’s Liquidity Percentage times
its related CP Conduit’s Percentage Interest of the Class B Principal Balance on
the date on which such Partial Expiration Event occurred, in each case after
giving effect to all purchases of and payments in respect of the Class B
Principal Balance occurring through and including such date.

 

“Class B Monthly Costs and Expenses” shall mean on any date of determination any
amounts then due and payable by the Issuer or either Seller (determined without
regard to limitations on the sources of payment thereof) pursuant to this
Agreement, other than Class B Monthly Interest and Fees and the Class B
Principal Balance.

 

“Class B Monthly Interest and Fees” shall mean, for any Interest Period, the sum
of (i) interest on the Class B Principal Balance for the Interest Period ended
on the related Distribution Date computed pursuant to subsection 2.3(a) or
2.3(b), as applicable, plus or minus (as the case may be) (ii) any Estimated
Interest Adjustment for the immediately preceding Interest Period, plus (iii)
the Class B Usage Fee with respect to such Interest Period, plus (iv) the Class
B Commitment Fee with respect to such Interest Period.

 

“Class B Owners” shall mean the Class B Purchasers that are owners of record of
the Class B Notes or, with respect to any Class B Note held by an Agent
hereunder as nominee on behalf of Class B Purchasers in a Purchaser Group, the
Class B Purchasers that are beneficial owners of such Class B Note as reflected
on the books of such Agent in accordance with this Agreement and the Related
Documents.

 

- 4 -



--------------------------------------------------------------------------------

“Class B Principal Balance” shall mean, with respect to any date, an amount
equal to the excess of (a) the sum of (i) the Class B Initial Principal Balance,
plus (ii) the aggregate principal amounts of any Additional Class B Principal
Amounts advanced pursuant to Section 12.6(a) of the Indenture, over (b) the
aggregate amount of any principal payments made to Class B Owners pursuant to
the Sale and Servicing Agreement and the Indenture through and including such
date.

 

“Class B Purchasers” shall mean, collectively, the CP Conduits and the Committed
Purchasers.

 

“Class B Notes” has the meaning specified in the recitals to this Agreement.

 

“Class B Usage Fee” has the meaning specified in subsection 2.3(c) of this
Agreement.

 

“Class B Usage Fee Rate” shall mean the applicable rate or rates identified as
the “Class B Usage Fee Rate” in the Supplemental Fee Letter entered into on the
Initial Closing Date between the Issuer and the Administrative Agent, for the
benefit of, among others, the Class B Purchasers.

 

“Collateral Receipt” means a Custodian’s Acknowledgment in the form of Schedule
A to the Custodian Agreement.

 

“Commercial Paper Notes” shall mean, with respect to a CP Conduit, the
short-term promissory notes or extendable money market notes issued by such CP
Conduit which are allocated by such CP Conduit as its funding for its purchasing
or maintaining its Percentage Interest of the Class B Principal Balance
hereunder.

 

“Commercial Paper Rate” shall mean, with respect to a CP Conduit, the rate
identified as its “Commercial Paper Rate” in the Supplemental Fee Letter to
which such CP Conduit or its Agent is a party.

 

“Commitment” shall mean, for any Committed Purchaser, the maximum amount of such
Class B Purchaser’s commitment to purchase a portion of the Class B Principal
Balance, as set forth on Schedule I hereto or the Transfer Supplement or Joinder
Supplement by which such Committed Purchaser became a party to this Agreement or
assumed the Commitment (or a portion thereof) of another Class B Purchaser, as
such amount may be adjusted from time to time pursuant to Section 2.2 of this
Agreement or pursuant to Transfer Supplement(s) executed by such Class B
Purchaser and its Assignee(s) and delivered pursuant to Section 8.1 of this
Agreement. In the event that a Committed Purchaser which maintains a portion of
its Commitment hereunder in relation to more than one CP Conduit, such Class B
Purchaser shall be deemed to have issued separate Commitments hereunder in each
such capacity.

 

“Commitment Termination Date” shall mean, with respect to a Committed Purchaser,
November 5, 2006, as such date may be extended by such Committed Purchaser from
time to time in accordance with subsection 2.2(c) hereof.

 

- 5 -



--------------------------------------------------------------------------------

“Committed Purchaser” shall mean, with respect to a CP Conduit, each Class B
Purchaser identified as a Committed Purchaser for such CP Conduit on the
signature pages hereto or in the Transfer Supplement or Joinder Supplement
pursuant to which such CP Conduit became a party hereto, and any Assignee of
such Class B Purchaser to the extent such Assignee has assumed, pursuant to a
Transfer Supplement, the Commitment of such Class B Purchaser.

 

“Conduit Borrower” shall mean an entity which is designated as a Conduit
Borrower on the signature pages hereto or in the Transfer Supplement or Joinder
Supplement pursuant to which it became a party to this Agreement, which entity
will fund its purchases of Class B Notes hereunder by borrowing from a specified
financing conduit.

 

“CP Conduit” shall mean any Class B Purchaser which is designated as a CP
Conduit on the signature pages hereto or in the Transfer Supplement or Joinder
Supplement pursuant to which it became a party to this Agreement; provided,
however, that if the entity signing this Agreement or such Transfer Supplement
or Joinder Supplement specifies on the related signature page that it is a
Conduit Borrower with respect to a financing conduit identified on such
signature page, then, with respect to such Class B Purchaser, “CP Conduit” shall
mean, collectively, such Conduit Borrower and such specified financing conduit.

 

“CP Conduit Consolidation Event” shall mean the occurrence of any of the
following events (i) the Securities and Exchange Commission, any banking
regulatory authority or any other official body having jurisdiction over any
Committed Purchaser or Agent or any of the Affiliates of such Committed
Purchaser or Agent, shall require the consolidation of the assets and
liabilities of any CP Conduit on the balance sheet of such Committed Purchaser,
Agent or Affiliate, or shall require that capital be maintained with respect
thereto under any capital requirements as if such assets were owned by such
Committed Purchaser, Agent or Affiliate, (ii) the independent auditors for any
such Committed Purchaser, Agent or Affiliate shall have advised such Committed
Purchaser, Agent or Affiliate in writing that in their opinion such
consolidation is required by GAAP or applicable law, rule or regulations, (iii)
any Affected Party shall determine that any arrangement or transaction
contemplated by this Agreement or any Related Documents will impose any adverse
regulatory impact on such Affected Party, including, without limitation, any
cost or expense described in Section 2.4 hereof; or (iv) any CP Conduit shall
determine that it may be required to register as an investment company under the
Investment Company Act of 1940, as amended.

 

“DBNY” has the meaning specified in the preamble to this Agreement.

 

“Dissenting Purchaser” has the meaning specified in subsection 2.2(c) of this
Agreement.

 

“Downgraded Purchaser” has the meaning specified in subsection 8.1(j) of this
Agreement.

 

“Election Period” has the meaning specified in subsection 2.2(c) of this
Agreement.

 

“Estimated Interest Adjustment” has the meaning specified in subsection 2.3(i)
of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

“Excluded Taxes” has the meaning specified in subsection 2.5(a) of this
Agreement.

 

“Fixed Period” means with respect to any Borrowing (or portion thereof):

 

(a) the period commencing on the date of the initial funding of such Borrowing
(or such portion) and ending such number of days thereafter as the Issuer shall
select in accordance with Section 2.3(b); and

 

(b) thereafter, each period commencing on the last day of the immediately
preceding Fixed Period for such Borrowing (or such portion) and ending such
number of days thereafter as the Issuer shall then select in accordance with
Section 2.3(b);

 

provided, however, that:

 

(i) any Fixed Period in respect of which interest on the Class B Notes is
computed by reference to the Alternative Rate shall be a period of from one to
and including 29 days (if reasonably available to the Agents), or a period of
one month (or such longer period as is agreed to by the Issuer and the Agents),
as the Issuer may select by written notice to the Agents furnished not later
than 12:00 noon (New York City time) on the second Business Day preceding the
first day of such Fixed Period;

 

(ii) any such Fixed Period (other than a Fixed Period consisting of one day)
that would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day (unless the related Borrowing shall be
accruing interest at a rate determined by reference to the LIBOR Rate, in which
case if such succeeding Business Day is in a different calendar month, such
Fixed Period shall instead be shortened to the next preceding Business Day);

 

(iii) in the case of Fixed Periods of one day, (A) the initial Fixed Period
shall be the day of the initial funding of such Borrowing, and (B) any
subsequently occurring Fixed Period that is one day shall, if the immediately
preceding Fixed Period is more than one day, be the last day of such immediately
preceding Fixed Period, and if the immediately preceding Fixed Period is one
day, shall be the next day following such immediately preceding Fixed Period;

 

(iv) if any Fixed Period for any Borrowing that commences before the Stated
Maturity Date would otherwise end on a date occurring after the Stated Maturity
Date, such Fixed Period shall end on the Stated Maturity Date and the duration
of each such Fixed Period that commences on or after the Stated Maturity Date or
the date on which the payment of principal on the Notes has been accelerated, if
any, shall be of such duration as shall be selected by the Agents; and

 

(v) if the Alternative Rate becomes applicable to any Borrowing previously
funded at the Commercial Paper Rate or if the Alternative Rate applicable to any
Borrowing changes from the Adjusted Eurodollar Rate to the

 

- 7 -



--------------------------------------------------------------------------------

Prime Rate, the Fixed Period previously selected for such Borrowing shall
terminate and the Fixed Period for such Borrowing shall be that selected by the
Issuer by written notice to the Agents after it receives notice of such change.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Indemnitee” has the meaning specified in subsection 2.6(a) of this Agreement.

 

“Indenture” has the meaning specified in the recitals to this Agreement.

 

“Interest Period” shall mean, with respect to any Distribution Date, the period
from and including the Distribution Date immediately preceding such Distribution
Date (or, in the case of the first Distribution Date, from and including the
Closing Date) to but excluding such Distribution Date.

 

“Interest Rate Determination Date” shall mean, for any Interest Period, the
Business Day immediately preceding the Determination Date for such Interest
Period.

 

“Investing Office” shall mean initially, the office of any Class B Purchaser (if
any) designated as such, on the signature pages hereto or in the Transfer
Supplement or the Joinder Supplement by which it became a party to this
Agreement, and thereafter, such other office of such Class B Purchaser or such
Assignee as may be designated in writing to the applicable Agent, the
Administrative Agent, the Servicer and the Trustee by such Class B Purchaser or
Assignee.

 

“Joinder Supplement” means an agreement among one or more Class B Purchasers,
the Issuer, AmeriCredit, an Agent and the Administrative Agent in the form of
Exhibit C hereto (appropriately completed).

 

“LIBOR Rate” shall mean, with respect to any Fixed Period, the rate per annum
shown on Telerate Page 3750 as the composite offered rate for London interbank
deposits for a period equal to such Fixed Period, as shown under the heading
“USD” as of 11:00 a.m., London time, two Business Days prior to the first day of
such Fixed Period; provided that in the event no such rate is shown, the LIBOR
Rate shall be the rate per annum based on the rates at which Dollar deposits for
a period equal to such Fixed Period are displayed on page “LIBOR” of the Reuters
Monitor Money Rates Service or such other page as may replace the LIBOR page on
that service for the purpose of displaying London interbank offered rates of
major banks as of 11:00 a.m., London time, two London Business Days prior to the
first day of such Fixed Period (it being understood that if at least two such
rates appear on such page, the rate will be the arithmetic mean of such
displayed rates); provided further that in the event fewer than two such rates
are displayed, or if no such rate is relevant, the LIBOR Rate shall be a rate
per annum at which deposits in Dollars are offered by the principal office of
Deutsche Bank AG in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Fixed Period for delivery on such first day and for a period equal to such
Fixed Period.

 

- 8 -



--------------------------------------------------------------------------------

“LIBOR Reserve Percentage” shall mean, with respect to any Fixed Period, a
percentage (expressed as a decimal) equal to the weighted average of the
percentages in effect during such Interest Period, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor thereto) for
determining the maximum reserve requirements applicable to “Eurocurrency
liabilities” pursuant to Regulation D or any other applicable regulation of the
Federal Reserve Board (or any successor thereto) which prescribes reserve
requirements applicable to “Eurocurrency liabilities” as currently defined in
Regulation D.

 

“Liquidity Percentage” shall mean, for a Committed Purchaser for a CP Conduit,
such Committed Purchaser’s Adjusted Commitment with respect to such CP Conduit
as a percentage of the aggregate Adjusted Commitments of all Committed
Purchasers for such CP Conduit.

 

“Majority Class B Owners” shall mean, at any time, Class B Owners having more
than 51% of the aggregate Percentage Interests of all Class B Owners.

 

“Majority Class B Purchasers” shall mean, at any time, Committed Purchasers
having Commitments aggregating more than 51% of the Total Commitment.

 

“Maximum Purchase Amount” shall mean, for any CP Conduit, the aggregate
Commitments of its Committed Purchasers, as set forth on Schedule I hereto.

 

“Nonextending Class B Purchaser” shall mean, after its respective Commitment
Termination Date, each Committed Purchaser which has declined to extend such
Commitment Termination Date in accordance with subsection 2.2(c) hereof.

 

“Partial Expiration Event” has the meaning specified in subsection 2.2(c) of
this Agreement.

 

“Participant” has the meaning specified in subsection 8.1(d) of this Agreement.

 

“Participation” has the meaning specified in subsection 8.1(d) of the Agreement.

 

“Percentage Interest” shall mean, as to any Class B Purchaser at any time of
determination, the percentage equivalent of a fraction the numerator of which
shall be an amount equal to the portion of the unpaid principal amount of the
Class B Principal Balance owing to such Class B Purchaser (or, if no amount of
the Class B Principal Balance is outstanding, the amount of its Commitment, if
any) at such time (after giving effect to all Assignments effective on or prior
to such time of determination) and the denominator of which shall be an amount
equal to the aggregate Class B Principal Balance (or, if no amount of the Class
B Principal Balance is outstanding, the Total Commitment) at such time.

 

“Permitted Transferee” shall mean (i) each Class B Purchaser, each Support
Party, each Agent (in its individual capacity), the Administrative Agent (in its
individual capacity) and, with respect to each transferring Class B Purchaser,
any commercial paper conduit administered by the related Agent, (ii) each other
Person who has been consented to as a potential Transferee by the Sellers (which
consent shall not be withheld (except for a commercially reasonable purpose or
reason) or delayed) and (iii) after the occurrence of an Event of Default, any
other Person.

 

- 9 -



--------------------------------------------------------------------------------

“Prime Rate” shall mean, for any day, a fluctuating rate of interest per annum
equal to the higher of: (i) a fluctuating rate of interest per annum equal to
the “Prime Rate” most recently published in the Wall Street Journal and
described as “the base rate on corporate loans posted by at least 75% of the
nation’s 30 largest banks”, and (ii) 0.50% above the rate per annum at which
Deutsche Bank AG, New York Branch, as a branch of a foreign bank, in its
reasonable discretion, can acquire federal funds in the interbank overnight
federal funds market, through brokers of recognized standing or otherwise, as
most recently determined by Deutsche Bank AG, New York Branch. The Prime Rate is
not necessarily intended to be the lowest rate of interest determined by
Deutsche Bank AG or Deutsche Bank AG, New York Branch, in connection with
extensions of credit.

 

“Purchase Date” shall mean the Closing Date and each Borrowing Date.

 

“Purchase Termination Date” shall mean, for each Class B Purchaser, the earliest
to occur of (i) the Commitment Termination Date for such Purchaser or, with
respect to a Class B Purchaser which is a CP Conduit, the first date on which
Commitment Termination Dates for all its Committed Purchasers have occurred,
(ii) the date of any termination of the Total Commitment, in whole, by the
Issuer pursuant to Section 2.2 and (iii) the effective date on which the
Commitments are terminated or deemed terminated pursuant to Section 2.8.

 

“Purchaser Group” shall mean each group of Class B Purchasers consisting of (i)
a CP Conduit, and (ii) the Committed Purchasers with respect to such CP Conduit.
The initial Class B Purchaser Group shall be the Gemini Purchaser Group, which
shall consist of Gemini Securitization Corp., as the CP Conduit, and DBNY, as
the Committed Purchaser. The Agent for the Gemini Purchaser Group shall be DBNY.

 

“Purchaser Percentage” shall mean, with respect to a CP Conduit, its Maximum
Purchase Amount as a percentage of the Total Commitment.

 

“Regulatory Change” shall mean, as to each Class B Purchaser, any change
occurring after the date of the execution and delivery of this Agreement or, if
later, the date of the execution and delivery of the Transfer Supplement or the
Joinder Supplement by which it became party to this Agreement; in the case of a
Participant, any change occurring after the date on which its Participation
became effective, or in the case of an Support Party, any change occurring after
the date it became such an Support Party, in any (or the adoption after such
date of any new):

 

(i) United States Federal or state law or foreign law applicable to such Class B
Purchaser, Participant or Support Party; or

 

(ii) regulation, interpretation, directive, guideline or request (whether or not
having the force of law) applicable to such Class B Purchaser, Participant or
Support Party of any court or other judicial authority or any Governmental
Authority charged with the interpretation or administration of any law referred
to in clause (i) or of any fiscal, monetary or other Governmental Authority or
central bank having jurisdiction over such Class B Purchaser, Participant or
Support Party.

 

- 10 -



--------------------------------------------------------------------------------

“Related Documents” shall mean, collectively, this Agreement (including all
effective Supplemental Fee Letters, Transfer Supplements, and Joinder
Supplements), the other Note Purchase Agreements, the Indenture, the Sale and
Servicing Agreement, the Notes, and all supplements, agreements and instruments
related thereto.

 

“Replacement Purchaser” has the meaning specified in subsection 2.5(d).

 

“Required Class B Owners” shall mean, at any time, Class B Owners having more
than 66-2/3% of the aggregate Percentage Interests of all Class B Owners.

 

“Required Class B Purchasers” shall mean, at any time, Committed Purchasers
having Commitments aggregating more than 66-2/3% of the Total Commitment.

 

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation, or determination of an arbitrator or Governmental Authority, in each
case applicable to or binding upon such Person or to which such Person is
subject, whether federal, state or local (including usury laws, the Federal
Truth in Lending Act and Regulation Z and Regulation B of the Board of Governors
of the Federal Reserve System).

 

“Reserve Account” has the meaning specified in the recitals to this Agreement.

 

“Sale and Servicing Agreement” has the meaning specified in the recitals to this
Agreement.

 

“Supplemental Fee Letter” shall mean each letter agreement, designated therein
as a Supplemental Fee Letter and then in effect, between the Sellers and an
Agent, as such letter agreement may be amended or otherwise modified from time
to time.

 

“Support Advances” shall mean, with respect to a Committed Purchaser and its
related CP Conduit, any participation held by such Committed Purchaser in such
CP Conduit’s Percentage Interest in the Class B Principal Balance which was
purchased from such CP Conduit pursuant to a Support Facility and any loans or
other advances made by such Committed Purchaser to such CP Conduit pursuant to a
Support Facility to fund such CP Conduit’s making or maintaining its purchases
hereunder.

 

“Support Facility” shall mean any liquidity or credit support agreement with a
CP Conduit which relates to this Agreement (including any agreement to purchase
an assignment of or participation in Class B Notes).

 

“Support Party” shall mean any other bank, insurance company or other financial
institution extending or having a commitment to extend funds to or for the
account of a CP Conduit (including by agreement to purchase an assignment of or
participation in Class B Notes or by swap agreement) under a Support Facility.
Each Committed Purchaser for a CP Conduit (other than a Committed Purchaser
which is also a CP Conduit) shall be deemed to be a Support Party for such CP
Conduit.

 

- 11 -



--------------------------------------------------------------------------------

“Taxes” has the meaning specified in subsection 2.5(a) of this Agreement.

 

“Telerate Page 3750” shall mean the display page currently so designated on the
Bridge Telerate Markets Report (or such other page as may replace that page on
that service or any service which is a successor thereto for the purpose of
displaying comparable rates or prices).

 

“Termination Date” shall mean the first date on which the Purchase Termination
Date for all Class B Purchasers has occurred.

 

“Termination Event” shall mean:

 

(a) the occurrence of any Event of Default or Servicer Termination Event or the
occurrence of an event or condition which would be an Event of Default or
Servicer Termination Event but for a waiver of such event by the Noteholders or
the Trustee (unless waived by the Required Class B Owners and Required Class B
Purchasers);

 

(b) any breach on the part of the Issuer, AFC, either Seller, AmeriCredit or the
Servicer of any representation or warranty made or deemed made in this
Agreement, which breach continues unremedied for a period of 30 days after the
earlier of the date on which the Issuer, AFC, such Seller, AmeriCredit or the
Servicer, as the case may be, shall have had actual knowledge of such breach and
the date on which written notice thereof, requiring the same to be remedied,
shall have been given to the Issuer, AFC, such Seller, AmeriCredit or the
Servicer, as the case may be, by the Administrative Agent, Required Class B
Owners or Required Class B Purchasers; provided, however, that a Termination
Event shall be deemed not to have occurred under this clause (b) with respect to
a breach of a representation or warranty made or deemed made in this Agreement
with respect to a Receivable if the Seller has accepted reassignment of such
Receivable in accordance with the terms and conditions of the Sale and Servicing
Agreement;

 

(c) any failure on the part of the Issuer, AFC, either Seller, AmeriCredit or
the Servicer duly to observe or perform in any material respect any of the
covenants or agreements on its part to be observed or performed contained in
this Agreement (other than as provided in clauses (a) or (b) above) which
continues unremedied for a period of 30 days after the earlier of the date on
which the Issuer, AFC, such Seller, AmeriCredit or the Servicer, as the case may
be, shall have had actual knowledge of such breach and the date on which written
notice thereof, requiring the same to be remedied, shall have been given to the
Issuer, AFC, such Seller, AmeriCredit or the Servicer, as the case may be, by
the Administrative Agent, Required Class B Owners or Required Class B
Purchasers.

 

“Total Commitment” shall mean, on any date of determination, the aggregate
Commitments of the Committed Purchasers.

 

“Transfer” has the meaning specified in subsection 8.1(c) of this Agreement.

 

“Transfer Supplement” has the meaning specified in subsection 8.1(e) of this
Agreement.

 

- 12 -



--------------------------------------------------------------------------------

“Transferee” has the meaning specified in subsection 8.1(c) of this Agreement.

 

“Trustee” has the meaning specified in the recitals to this Agreement.

 

“written” or “in writing” (and other variations thereof) shall mean any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

 

1.2 Other Definitional Provisions.

 

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto.

 

(b) The words “hereof”, “herein”, and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section, subsection and Exhibit
references are to this Agreement, unless otherwise specified. The words
“including” and “include” shall be deemed to be followed by the words “without
limitation”.

 

ARTICLE 2  AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Purchases.

 

(a) On and subject to the terms and conditions of this Agreement, on the Closing
Date each initial CP Conduit may, in its sole discretion, purchase its Purchaser
Percentage of the Class B Initial Principal Balance for a purchase price equal
to the portion the Class B Initial Principal Balance so purchased.

 

(b) (i) On and subject to the terms and conditions of this Agreement and prior
to the related Purchase Termination Date, each CP Conduit may, in its sole
discretion, purchase its Purchaser Percentage of any Additional Class B
Principal Amount offered for purchase pursuant to Section 12.6(a) of the
Indenture and subsection 2.1(c) hereof.

 

(ii) Subject to the provisions of Section 2.1(g) hereof and so long as the
related Swingline Borrowing was funded in compliance with the terms of Section
12.6(b) of the Indenture, the Committed Purchasers agree to make purchases of
Additional Class B Principal Amounts on or prior to the related Commitment
Termination Date to refund Swingline Borrowings and/or to purchase
participations in Swingline Borrowings in accordance with Section 12.6(b) of the
Indenture. The obligation of Committed Purchaser to so purchase Additional Class
B Principal Amounts and/or participations in Swingline Borrowings pursuant to
Section 12.6(b) of the Indenture shall be absolute, irrevocable and
unconditional, and not be affected by any circumstance, including (i) any
set-off, counterclaim, recoupment, defense or other right which such Committed
Purchaser or the Issuer may have against the Class S Noteholders, the Issuer,
either Seller, the Servicer, the Trustee, the Administrative Agent or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of any
Default or Event of Default (including the occurrence of any Insolvency Event
with respect to the Issuer), (iii) any Borrowing Base Deficiency or any adverse
change in the Collateral or in the condition

 

- 13 -



--------------------------------------------------------------------------------

(financial or other) of the Issuer, either Seller or the Servicer, (iv) any
breach of the Indenture or any Basic Document by the Issuer, either Seller, the
Servicer, the Trust Collateral Agent, the Custodian, the Backup Servicer, the
Administrative Agent or the Trustee, (v) the failure of the conditions set forth
in Section 3.2 of this Agreement to have been or to be satisfied, or (vii) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. Any purchase of a participation in a Swingline Borrowing shall
be deemed to increase the Class B Principal Balance for purposes of this
Agreement.

 

(c) Each purchase of any Additional Class B Principal Amount hereunder on the
applicable Borrowing Date shall be in accordance with the provisions of Section
12.6(a) of the Indenture upon delivery of a Borrowing Notice by the Issuer to
the Administrative Agent received no later than 11:00 a.m., New York City time,
at least one Business Day prior to such Borrowing Date, and the Administrative
Agent shall give notice of any such Borrowing to the related Agents by
telecopier before 2:00 p.m., New York City time, on the day it receives notice
from the Issuer. Each Borrowing Notice shall (i) identify the relevant Borrowing
Date, (ii) set forth the Additional Class B Principal Amount which is requested
from the Class B Purchasers on such Borrowing Date and the desired duration of
the Fixed Period for such Additional Class B Principal Amount, (iii) specify an
account in the United States to which payment for the purchase price of such
Additional Class B Principal Amount is to be made, and (iv) certify that the
applicable conditions to the purchase of such Additional Class B Principal
Amount contained in Section 3.2 hereto have been satisfied. Each Borrowing
Notice shall be irrevocable and shall specify an Additional Class A-1 Principal
Amount, an Additional Class A-2 Principal Amount an Additional Class B Principal
Amount, and/or an Additional Class C Principal Amount which, except in the case
of borrowings the proceeds of which are used to repay Swingline Borrowings, in
the aggregate equal at least $50,000,000 and in an integral multiple of
$1,000,000. The Issuer may not deliver more than two Borrowing Notices hereunder
or under the Class A-1 Purchase Agreement, Class A-2 Purchase Agreement or the
Class C Purchase Agreement in any calendar week. The Administrative Agent shall
promptly forward a copy of each Borrowing Notice received by it to each Agent
and each Class B Purchaser.

 

(d) Each CP Conduit shall notify the Agent for its Purchaser Group by 10:00
a.m., New York City time, on the applicable Purchase Date whether it has elected
to make the purchase offered to it pursuant to subsection 2.1(a) or 2.1(b) of
this Agreement. In the event that a CP Conduit shall not have timely provided
such notice, such CP Conduit shall be deemed to have elected not to make such
purchase. Such Agent shall notify each Committed Purchaser for such CP Conduit
on or prior to 11:00 a.m., New York City time, on the applicable Purchase Date
if such CP Conduit has not elected to purchase its entire Purchaser Percentage
of the Class B Initial Principal Balance or the Additional Class B Principal
Amount, as the case may be, which notice shall specify (i) the identity of such
CP Conduit, (ii) the portion of the Class B Initial Principal Balance or the
Additional Class B Principal Amount, as the case may be, which such CP Conduit
has not elected to purchase as provided above, and (iii) the respective
Liquidity Percentages of such Committed Purchasers on such Purchase Date (as
determined by such Agent in good faith; for purposes of such determination, such
Agent shall be entitled to rely conclusively on the most recent information
provided by such CP Conduit or its agent or by the agent for its Support
Parties). Subject to receiving such notice and to the satisfaction of the
applicable conditions set forth in Article 3 hereof, each of such CP Conduit’s
Committed Purchasers shall make a purchase of Class B Notes on the applicable
Purchase Date in an amount

 

- 14 -



--------------------------------------------------------------------------------

equal to its Liquidity Percentage of the portion of the Class B Initial
Principal Balance or the Additional Class B Principal Amount, as the case may
be, which such CP Conduit has not elected to purchase, for a purchase price
equal to its share of the Class B Initial Principal Balance or the Additional
Class B Principal Amount, as applicable, so purchased.

 

(e) Each Class B Purchaser’s purchase price payable pursuant to subsection
2.1(a), 2.1(b) or 2.1(d) of this Agreement shall be made available to the Agent
for its Purchaser Group, subject to the fulfillment of the applicable conditions
set forth in Article 3 hereof, at or prior to 2:00 p.m., New York City time, on
the applicable Purchase Date, by deposit of immediately available funds to an
account of such Agent specified in subsection 9.2(b) of this Agreement. Such
Agent shall promptly notify the Servicer in the event that any Class B Purchaser
either fails to make such funds available to such Agent before such time or
notifies such Agent that it will not make such funds available to such Agent
before such time. Subject to (i) such Agent’s receipt of such funds and (ii) the
fulfillment of the applicable conditions set forth in Article 3 hereof, as
determined by such Agent, such Agent will not later than 4:00 p.m., New York
City time, on such Purchase Date make such funds available, in the same type of
funds received, by wire transfer thereof to the account in the United States
specified by the Issuer in the applicable Borrowing Notice or, in the case of
the purchase on the Closing Date, specified in writing by the Issuer to such
Agent not later than the Business Day prior to the Closing Date.

 

(f) In the event that notwithstanding the fulfillment of the applicable
conditions set forth in Article 3 hereof with respect to a purchase, a CP
Conduit elected to make a purchase on a Purchase Date but failed to make its
purchase price available to the Agent for its Purchaser Group when required by
subsection 2.1(e) of this Agreement, such CP Conduit shall be deemed to have
rescinded its election to make such purchase, and neither the Issuer nor any
other party shall have any claim against such CP Conduit by reason of its
failure to timely make such purchase. In any such case, such Agent shall give
notice of such failure not later than 2:30 p.m., New York City time, on the
Purchase Date to each Committed Purchaser for such CP Conduit and to the Issuer
and the Servicer, which notice shall specify (i) the identity of such CP
Conduit, (ii) the amount of the purchase which it had elected but failed to make
and (iii) the respective Liquidity Percentages of such Committed Purchasers on
such Purchase Date (as determined by such Agent in good faith; for purposes of
such determination, such Agent shall be entitled to rely conclusively on the
most recent information provided by such CP Conduit or its agent or by the agent
for its Support Parties). Subject to receiving such notice, each of such CP
Conduit’s Committed Purchasers shall purchase a portion of the Class B Principal
Balance in an amount equal to its Liquidity Percentage of the amount described
in clause (ii) above at or before 4:00 p.m., New York City time, on such
Purchase Date and otherwise in accordance with subsection 2.1(d) of this
Agreement. Subject to such Agent’s receipt of such funds, such Agent will not
later than 5:00 p.m., New York City time, on such Purchase Date make such funds
available, in the same type of funds received, by wire transfer thereof to the
account of the Issuer described in subsection 2.1(e) of this Agreement, which
payment shall be deemed to be timely for purposes of the Indenture.

 

(g) In no event shall a Committed Purchaser be required on any date to purchase
an Additional Class B Principal Amount or a participation in Swingline
Borrowings which would result in its Percentage Interest of the Class B
Principal Balance, determined after giving effect to such purchase, exceeding
its Commitment. In no event may any Additional

 

- 15 -



--------------------------------------------------------------------------------

Class B Principal Amount be offered for purchase hereunder or under Section
12.6(a) of the Indenture, nor shall any Class B Purchaser be obligated to
purchase any Additional Class B Principal Amount, to the extent that, after
giving effect to such Additional Class B Principal Amount, the Class B Principal
Balance would exceed the Class B Facility Limit.

 

2.2 Reductions and Extensions of Commitments.

 

(a) At any time the Issuer may, upon at least two Business Days’ prior written
notice to the Administrative Agent, reduce the Total Commitment. Each partial
reduction shall be in an aggregate amount of $25,000,000 or integral multiples
of $5,000,000 in excess thereof (or such other amount requested by the Issuer to
which the Administrative Agent consents). Reductions of the aggregate
Commitments pursuant to this subsection 2.2(a) of this Agreement shall be
allocated (x) to the Maximum Purchase Amount of each CP Conduit, pro rata based
on the Purchaser Percentage represented by such Maximum Purchase Amount, and (y)
to the aggregate Commitments of Committed Purchasers for each CP Conduit pro
rata based on their respective Liquidity Percentages, provided that if the
Commercial Paper Notes of any CP Conduit are not rated at least A-1 or the
equivalent by any two of S&P, Moody’s and Fitch Rating Services, the Issuer may
allocate a non-pro rata portion of any such reduction to the Maximum Purchase
Amount of such CP Conduit and may allocate a non-pro rata portion of any such
reduction to the Commitment of any Committed Purchaser for such CP Conduit which
is a Downgraded Purchaser (it being understood that the Issuer will allocate any
reduction of the Maximum Purchase Amounts of any CP Conduit pro rata according
to its Maximum Purchase Amounts, if any, under each of the Class A-1 Note
Purchase Agreement, the Class A-2 Note Purchase Agreement, the Class B Note
Purchase Agreement and the Class C Note Purchase Agreement).

 

(b) On the Purchase Termination Date for a Committed Purchaser, the Commitment
of such Class B Purchaser shall be automatically reduced to zero.

 

(c) So long as no Termination Event has occurred and is continuing, the Issuer
may request, through the Administrative Agent, that each Class B Purchaser
consent to an extension of the Commitment Termination Date for such period as
the Issuer may specify (the “Extension Length”), which decision will be made by
each Class B Purchaser in its sole discretion, provided that on the date of the
effectiveness of any such extension, and after giving effect to such extension,
the Commitment Termination Date will not be more than three years from such
date. Upon receipt of any such request, the Administrative Agent shall promptly
notify each Agent thereof, which shall notify each Class B Purchaser in its
Purchaser Group thereof. Not more than 60 days following the date of a request
for an extension (such 60-day period, the “Election Period”), each Class B
Purchaser shall notify the Agent for its Purchaser Group of its willingness or
refusal to so consent to an extension of the Commitment Termination Date, and
such Agent shall notify the Issuer and the Administrative Agent of such
willingness or refusal by each Class B Purchaser not later than the Business Day
following the last day of the Election Period. Any Class B Purchaser which
notifies the applicable Agent of its refusal to consent to the extension or
which does not expressly notify such Agent that it is willing to consent to an
extension of the Commitment Termination Date during the applicable Election
Period shall be deemed to be a (x) Nonextending Class B Purchaser after the
Commitment Termination Date then in effect (such occurrence, unless such
Nonextending Class B Purchaser

 

- 16 -



--------------------------------------------------------------------------------

is replaced pursuant to subsection 2.2(d) of this Agreement or unless the
Purchase Termination Date shall have occurred, a “Partial Expiration Event”) and
(y) “Dissenting Purchaser” from the date of its refusal notice or the end of the
applicable Election Period. If a Class B Purchaser has agreed to extend its
Commitment Termination Date, and, at the end of the applicable Election Period
no Termination Event shall have occurred, the Commitment Termination Date for
such Class B Purchaser then in effect shall be extended to the date which is the
Extension Length after its then current Commitment Expiration Date.

 

(d) Within two Business Days following the end of an Election Period, the Agent
for each Purchaser Group shall notify each other Class B Purchaser in such
Purchaser Group, the Administrative Agent, the Issuer and the Servicer of the
identity of any Dissenting Purchaser and the amount of its Commitment, if any.
Any of such Agent, the Issuer or, if the Dissenting Purchaser is a Committed
Purchaser, the affected CP Conduit, may (but shall not be required to) request
one or more other Class B Purchasers in such Purchaser Group, with the consent
of the Agent (which shall not be unreasonably withheld) and, if the Dissenting
Purchaser is a Committed Purchaser, the affected CP Conduit in its sole
discretion, or seek another financial institution reasonably acceptable to such
Agent and, if the Dissenting Purchaser is a Committed Purchaser acceptable to
the affected CP Conduit in its sole discretion, to acquire all or a portion of
the Commitment of the Dissenting Purchaser and all amounts payable to it
hereunder and under the Sale and Servicing Agreement and the Indenture in
accordance with Section 8.1 of this Agreement. Each Dissenting Purchaser hereby
agrees to assign all or a portion of its Commitment and the amounts payable to
it hereunder and under the Sale and Servicing Agreement and the Indenture to a
replacement investor identified by the Agent for its Purchaser Group in
accordance with the preceding sentence, subject to ratable payment of such
Dissenting Purchaser’s Percentage Interest of the Class B Principal Balance,
together with all accrued and unpaid interest thereon, and a ratable portion of
all fees and other amounts due to it hereunder.

 

(e) If a Partial Expiration Event shall have occurred, the Issuer shall give a
notice pursuant to Section 10.4 of the Indenture to cause a Limited Amortization
Period to commence with the first Collection Period after the applicable
Commitment Termination Date, and shall specify with respect to such Limited
Amortization Period a Class B Limited Amortization Amount at least equal to the
related Class B Mandatory Partial Amortization Amount.

 

2.3 Interest, Fees, Expenses, Payments, Etc.

 

(a) Interest shall accrue on the Class B Principal Balance during each Interest
Period at the following rates:

 

(i) Each CP Conduit’s Percentage Interest of the Class B Principal Balance shall
bear interest on each day during each Interest Period at a rate per annum equal
to such CP Conduit’s Commercial Paper Rate for such day, except as otherwise
provided in clause (ii) below.

 

(ii) If and to the extent that, and only for so long as, a CP Conduit at any
time determines in good faith that it is unable to raise or is precluded or
prohibited

 

- 17 -



--------------------------------------------------------------------------------

from raising, or that it is not advisable to raise, funds through the issuance
of Commercial Paper Notes in the commercial paper market of the United States to
finance its purchase or maintenance of its Percentage Interest of the Class B
Principal Balance or any portion thereof (which determination may be based on
any allocation method employed in good faith by such CP Conduit), including by
reason of market conditions or by reason of insufficient availability under any
of its Support Facilities or the downgrading of any of its Support Parties, upon
notice from such CP Conduit to the Agent for its Purchaser Group and the
Administrative Agent, such portion of such CP Conduit’s Percentage Interest of
the Class B Principal Balance shall bear interest at a rate per annum equal to
the Alternative Rate, rather than as otherwise determined pursuant to clause (i)
above.

 

(iii) Each Committed Purchaser’s (other than a Committed Purchaser which is a CP
Conduit) Percentage Interest of the Class B Principal Balance shall bear
interest for each Interest Period at a rate per annum equal to the Alternative
Rate.

 

(b) The Issuer shall select the duration of the initial and each subsequent
Fixed Period relating to each Borrowing subject to the limitations set forth in
the definition of Fixed Period. The Issuer shall give the Administrative Agent
and each Agent written notice of such selections (i) with respect to each
initial Fixed Period, in the related Borrowing Notice and (ii) with respect to
each subsequent Fixed Period, in a notice in the form of Exhibit E hereto,
delivered prior to 11:00 a.m., New York City time, on the day before the first
day of such Fixed Period, provided that if the Issuer shall fail to deliver any
such notice, it shall be deemed to have selected a Fixed Period of one day.
Unless consented to by each Agent, the aggregate number of Fixed Periods for all
Borrowings outstanding at any one time hereunder shall not exceed 10. (A CP
Conduit may issue Commercial Paper Notes with such maturities as it determines
in its sole discretion regardless of the Fixed Period selected by the Issuer.)

 

(c) The Class B Purchasers shall be entitled to be paid, as a part of Class B
Monthly Interest and Fees payable on each Distribution Date, (i) a fee (the
“Class B Usage Fee”) in the aggregate amount equal to the Class B Average
Principal Balance for the immediately preceding Interest Period times a rate per
annum equal to the Class B Usage Fee Rate, plus (ii) a fee (the “Class B
Commitment Fee”) in the aggregate amount equal to (A) the Total Commitment times
(B) a rate per annum equal to the Class B Commitment Fee Rate. In addition, the
Issuer agrees to pay to the Administrative Agent, for the account of itself or
the Agents and Class B Purchasers, as the case may be, the amounts set forth in
Section 1 of the Supplemental Fee Letter entered into on the Closing Date
between the Issuer and the Administrative Agent at the times specified therein.

 

(d) The principal of and Class B Monthly Interest and Fees in respect of the
Class B Notes shall be paid as provided in the Sale and Servicing Agreement and
the Indenture. In the case of Class B Notes held by an Agent as agent for
members of its Purchaser Group, such Agent shall allocate to the Class B Owners
in its Purchaser Group each payment in respect of the Class B Notes received by
such Agent in its capacity as Class B Noteholder as provided herein. Payments in
reduction of the portion of the Class B Principal Balance evidenced by a Class B
Note shall be allocated and applied to Class B Owners of such Class B Note pro
rata based on their respective Percentage Interests of the Class B Principal
Balance, or in any such case in such other proportions as each affected Class B
Purchaser may agree upon in writing from time to

 

- 18 -



--------------------------------------------------------------------------------

time with such Agent and the Issuer; provided that from and after the occurrence
of a Partial Expiration Event until the earlier to occur of (i) the Purchase
Termination Date and (ii) the date on which (A) the aggregate amount of payments
in reduction of the Class B Principal Balance made after the date of the
occurrence of the related Partial Expiration Event equals (B) the related Class
B Mandatory Partial Amortization Amount, payments in reduction of the portion of
the Class B Principal Balance shall be allocated and applied to Nonextending
Class B Purchasers and related CP Conduits pro rata based on their respective
shares of the Class B Principal Balance which were used to determine such Class
B Mandatory Partial Amortization Amount. Payments of interest in respect of the
portion of the Class B Principal Balance evidenced by a Class B Note shall be
allocated and applied to Class B Owners of such Class B Note pro rata based upon
the respective amounts of interest due and payable to them, determined as
provided above in subsection 2.3(a). Payments of the Class B Usage Fee shall be
allocated and paid to Class B Owners pro rata based upon their respective
interest in the Class B Principal Balance for the applicable Interest Period.
Payments of the Class B Commitment Fee shall be allocated and paid to the Agent
for each Purchaser Group pro rata based on the aggregate Commitments of the
Class B Purchasers in such Purchaser Group. Each Class B Purchaser in a
Purchaser Group shall be entitled to receive the share of the Class B Commitment
Fee allocated to such Purchaser Group as may be agreed upon from time to time
between such Class B Purchaser and the Agent for such Purchaser Group.

 

(e) Any principal, interest (including interest payable pursuant to this clause
(e)), fees or other amounts due and payable hereunder (without regard to any
limitations set forth herein on the sources from which such amount may be paid)
which are not paid to the Administrative Agent or the Agents, as the case may
be, prior to the times set forth in Section 2.3(g) on the due date thereof
(whether due pursuant to acceleration or otherwise) shall accrue interest (after
as well as before judgment) at the Prime Rate from time to time in effect plus
2.0% per annum from and including the due date thereof to but excluding the date
such amount is actually paid. Accrued and unpaid interest in respect of overdue
Class B Monthly Interest and Fees, shall be payable as a part of Class B Monthly
Interest and Fees on each Distribution Date. Any overdue principal, any accrued
and unpaid interest payable pursuant to this subsection 2.3(e) in respect of
overdue fees or other amounts not described in the preceding sentence shall be
payable on demand and in any event on each Distribution Date by the party
obligated to pay such overdue amount.

 

(f) Unless otherwise specified in an applicable Supplemental Fee Letter,
interest calculated by reference to the Commercial Paper Rate or the Adjusted
Eurodollar Rate shall be calculated on the basis of a 360-day year for the
actual days elapsed. Interest calculated by reference to the Prime Rate shall be
calculated on the basis of a 365- or 366-day year, as applicable, for the actual
days elapsed. Class B Usage Fees, Class B Commitment Fees and other periodic
fees or amounts payable hereunder shall be calculated, unless otherwise
specified in the Supplemental Fee Letter, on the basis of a 360-day year and for
the actual days elapsed.

 

(g) All payments to be made hereunder or under the Sale and Servicing Agreement
or the Indenture, whether on account of principal, interest, fees or otherwise,
shall be made without setoff or counterclaim in United States dollars and in
immediately available funds and shall be made (x) in the case of payments due on
an Interim Distribution Date, prior to 2:30 p.m., New York City time, on the due
date thereof to each Agent at its account specified on the

 

- 19 -



--------------------------------------------------------------------------------

signature pages hereof or as otherwise directed pursuant to subsection 9.2(b)
hereof, and (y) in the case of all other payments, including payments due on
Distribution Dates, prior to 12:00 noon, New York City time, on the due date
thereof to the Administrative Agent at its account specified in subsection
9.2(b) hereof. Payments received by an Agent or the Administrative Agent after
2:30 p.m., New York City time, shall be deemed to have been made on the next
Business Day. The Administrative Agent will distribute such payments received by
it to the Agents promptly upon receipt, but no later than 2:00 p.m., New York
City time, on the day received if such payment is received prior to 12:00 noon,
New York City time, and no later than noon, New York City time, on the Business
Day after such payment is received if received after 12:00 noon, New York City
time. Notwithstanding anything herein to the contrary, if any payment due
hereunder becomes due and payable on a day other than a Business Day, the
payment date thereof shall be extended to the next succeeding Business Day and
interest shall accrue thereon at the applicable rate during such extension. To
the extent that (i) the Trustee, the Issuer or the Servicer makes a payment to
the Administrative Agent or an Agent or Class B Purchaser or (ii) the
Administrative Agent or an Agent or Class B Purchaser receives or is deemed to
have received any payment or proceeds for application to an obligation, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy or insolvency law,
state or Federal law, common law, or for equitable cause, then, to the extent
such payment or proceeds are set aside, the obligation or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received or deemed received by the
Administrative Agent or such Agent or Class B Purchaser, as the case may be.

 

(h) If its Percentage Interest of the Class B Principal Balance then exceeds
zero, each CP Conduit shall notify the Agent for its Purchaser Group at or
before 4:00 p.m. on the date on which the Alternative Rate becomes applicable to
its Percentage Interest of the Class B Principal Balance or a portion thereof
pursuant to subsection 2.3(a)(ii) of this Agreement, of the applicability
thereof. Each CP Conduit shall notify such Agent at or before 4:00 p.m., New
York City time, on each Interest Rate Determination Date of (x) the estimate of
the interest payable to such CP Conduit for the Interest Period ending on the
succeeding Distribution Date (such notification may be based on such CP
Conduit’s good faith estimate of the Commercial Paper Rate if the actual rate is
not then known to such CP Conduit) and (y) the amount of any variation between
interest payable to such CP Conduit for the preceding Interest Period based on
such notices and estimates and interest which should have been payable to such
CP Conduit for such Interest Period based on its final determination of the
Commercial Paper Rate for such Interest Period. The amount of any shortfall in
interest based on such variation shall be included in the portion of Class B
Monthly Interest and Fees payable to such CP Conduit on the following
Distribution Date, and the amount of any overpayment of interest to such CP
Conduit based on such variation shall be credited, dollar for dollar, against
the portion of Class B Monthly Interest and Fees otherwise payable to such CP
Conduit for the following Interest Period. Each determination by a CP Conduit of
its applicable Commercial Paper Rate pursuant to this Agreement shall be
conclusive and binding on the Class B Purchasers, each Agent, the Administrative
Agent, the Issuer, the Servicer and the Trustee in the absence of manifest
error.

 

- 20 -



--------------------------------------------------------------------------------

(i) If the Percentage Interest of the Class B Principal Balance of a CP Conduit
then exceeds zero, the Agent for its Purchaser Group shall notify the Issuer and
the Servicer before 4:00 p.m. on the date on which the Alternative Rate becomes
applicable to the Percentage Interest of the Class B Principal Balance of such
Class B Purchaser in such Purchaser Group (or a portion thereof) pursuant to
subsection 2.3(a)(ii) of this Agreement, of the occurrence thereof. On each date
on which the Alternative Rate is applicable to any portion of the Class B
Principal Balance and the Adjusted Eurodollar Rate or the Prime Rate changes,
the Administrative Agent shall notify the Issuer and the Servicer of the
Alternative Rate and the Prime Rate, if then applicable to any portion of the
Class B Principal Balance. For such purposes, the Agents may rely conclusively
on notices from CP Conduits as to the interest rate or rates from time to time
applicable to their respective Percentage Interest of the Class B Principal
Balance. Each Agent shall notify the Administrative Agent on or before each
Interest Rate Determination Date of (x) the interest payable to the Class B
Purchasers in its Purchaser Group for the Interest Period ending on the
succeeding Distribution Date (such notification from an Agent may be based on
each CP Conduit’s notices and estimates of the Commercial Paper Rate as provided
to such Agent pursuant to subsection 2.3(h) hereof) and (y) the amount of any
variation between the amount of interest payable on the Percentage Interest of
the Class B Principal Balance of Class B Purchasers in its Purchaser Group based
on notices and estimates delivered pursuant to this subsection 2.3(i) and the
actual amount thereof for the preceding Interest Period. The amount of any
shortfall in interest based on such variation shall be a positive “Estimated
Interest Adjustment” for such Interest Period, and the amount of any overpayment
of interest based on such variation shall be a negative “Estimated Interest
Adjustment” for such Interest Period. Any positive Estimated Interest Adjustment
for an Interest Period shall be deemed not due on the Distribution Date for such
Interest Period, but shall be due on the Distribution Date related to the next
succeeding Interest Period and in any event on the final Distribution Date for
Class B Notes. An Estimated Interest Adjustment shall not bear interest, unless
not paid when due as provided in the preceding sentence. Each determination of
the Commercial Paper Rate, the Alternative Rate and the Prime Rate by the
Administrative Agent or an Agent pursuant to any provision of this Agreement
shall be conclusive and binding on the Class B Purchasers, the Issuer, the
Administrative Agent, the Servicer and the Trustee in the absence of manifest
error.

 

(j) On the Business Day prior to each Interim Distribution Date, each Class B
Purchaser shall notify the Agent for its Purchaser Group, and each Agent shall
notify the Administrative Agent, of the amount of interest accrued and unpaid on
the portion of the Class B Principal Balance held by such Class B Purchaser or
Purchaser Group, as the case may be, which is scheduled to be repaid on such
Interim Distribution Date.

 

(k) Notwithstanding anything contained herein or in the Supplemental Fee Letter,
from and after the occurrence of a Termination Event, whether or not declared,
the Class B Principal Balance shall accrue interest (after as well as before
judgment) at the Prime Rate from time to time in effect plus 2.0%.

 

2.4 Requirements of Law.

 

(a) In the event that any Class B Purchaser shall have reasonably determined
that any Regulatory Change shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or

 

- 21 -



--------------------------------------------------------------------------------

for the account of, advances, loans or other extensions of credit by, or any
other acquisition of funds by, such Class B Purchaser and the result of any of
the foregoing is to increase the cost to such Class B Purchaser, by an amount
which such Class B Purchaser deems to be material, of maintaining its Commitment
or its interest in the Class B Notes or to reduce any amount receivable in
respect thereof, then, in any such case, after submission by such Class B
Purchaser to the Agent for its Purchaser Group of a written request therefor and
the submission by such Agent to the Issuer and the Servicer of such written
request therefor, such Class B Purchaser (through the Agent for its Purchaser
Group) shall be entitled to be paid, but only to the extent funds are then or
thereafter become available therefor pursuant to subsection 5.5(a) or subsection
5.5(b) of the Sale and Servicing Agreement, any additional amounts necessary to
compensate such Class B Purchaser for such increased cost or reduced amount
receivable, to the extent not already reflected in the applicable interest rate,
no later than the Distribution Date following receipt by the Issuer and the
Servicer of such request for compensation under this subsection 2.4(a), if such
request is received by the Issuer and the Servicer no later than five Business
Days prior to the Determination Date related to such Distribution Date, and
otherwise on the following Distribution Date (or, if earlier, on the Termination
Date).

 

(b) In the event that any Class B Purchaser shall have reasonably determined
that any Regulatory Change regarding capital adequacy has the effect of reducing
the rate of return on such Class B Purchaser’s capital or on the capital of any
Person controlling such Class B Purchaser as a consequence of its obligations
hereunder or its maintenance of its Commitment or its interest in the Class B
Notes to a level below that which such Class B Purchaser or such Person could
have achieved but for such Regulatory Change (taking into consideration such
Class B Purchaser’s or such Person’s policies with respect to capital adequacy)
by an amount deemed by such Class B Purchaser or such Person to be material,
then, from time to time, after submission by such Class B Purchaser to the Agent
for its Purchaser Group of a written request therefor and submission by such
Agent to the Issuer and the Servicer of such written request therefor, such
Class B Purchaser (through the Agent for its Purchaser Group) shall be entitled
to be paid, but only to the extent funds are then or thereafter become available
therefor pursuant subsection 5.5(a) or subsection 5.5(b) of the Sale and
Servicing Agreement, such additional amount or amounts as will compensate such
Class B Purchaser or such Person, as applicable, for such reduction, no later
than the Distribution Date following receipt by the Issuer and the Servicer of
such request for compensation under this subsection 2.4(b) of this Agreement, if
such request is received by the Issuer and the Servicer no later than five
Business Days prior to the Determination Date related to such Distribution Date,
and otherwise on the following Distribution Date (or, if earlier, on the
Termination Date). Nothing in this subsection 2.4(b) shall be deemed to require
the Issuer to pay any amount to a Class B Purchaser to the extent such Class B
Purchaser has been compensated therefor under another provision of this
Agreement or to the extent such amount is already reflected in the applicable
interest rate.

 

(c) Each Class B Purchaser agrees that it shall use its reasonable efforts to
reduce or eliminate any claim for compensation pursuant to subsections 2.4(a)
and 2.4(b) of this Agreement, including but not limited to designating a
different Investing Office for its Class B Notes (or any interest therein) if
such designation will avoid the need for, or reduce the amount of, any increased
amounts referred to in subsection 2.4(a) or 2.4(b) hereof and will not, in the
reasonable opinion of such Class B Purchaser, be unlawful or otherwise
disadvantageous to such

 

- 22 -



--------------------------------------------------------------------------------

Class B Purchaser or inconsistent with its policies or result in any
unreimbursed cost or expense to such Class B Purchaser or in an increase in the
aggregate amount payable under subsections 2.4(a) and 2.4(b) hereof. . If such
claim is not eliminated by any such designation or no such designation is done
and the Class B Purchaser does not waive payment of such amount, the Issuer
shall have the right to procure a replacement purchaser which is not so affected
and which is reasonably acceptable to the Agent for the related Purchaser Group
and the Administrative Agent (a “Replacement Purchaser”) to replace such Class B
Purchaser. No replacement of a Class B Purchaser shall be effected pursuant to
this subsection 2.4(c) if, after giving effect thereto, any amounts shall be
owing to the replaced Class B Purchaser hereunder. Each affected Class B
Purchaser hereby agrees to take, at the Issuer’s expense, all actions necessary
to permit a Replacement Purchaser to succeed to its rights and obligations
hereunder.

 

Notwithstanding the foregoing, (i) if the Class B Purchaser being replaced
pursuant to this subsection is a Committed Purchaser, the Replacement Purchaser
shall be acceptable to such the related CP Conduit and (ii) if the Class B
Purchaser being replaced pursuant to this subsection is a CP Conduit, the
Replacement Purchaser shall be acceptable to all related Committed Purchasers;
and it shall be a condition of such replacement Committed Purchaser that such
Replacement Purchaser enter into substitute Support Facilities for those to
which the Class B Purchaser being replaced is a party on terms mutually
acceptable to the parties thereto. In the event that a proposed Replacement
Purchaser designated by the Issuer and approved by the applicable Agent and the
Administrative Agent as provided in this subsection is not acceptable to the
applicable CP Conduit or the applicable Committed Purchasers, as applicable, or
has not within a reasonable period entered into applicable Support Facilities,
and another replacement Class B Purchaser has not been promptly procured as
provided in this subsection with the consent of all affected parties, then any
Class B Purchaser which failed to consent to such replacement or to enter into
such Support Facilities may be replaced by a Replacement Purchaser as provided
in this subsection.

 

(d) Each Class B Purchaser claiming increased amounts described in subsection
2.4(a) or 2.4(b) of this Agreement will furnish to the Agent for its Purchaser
Group (together with its request for compensation) a certificate prepared in
good faith setting forth the basis and the calculation of the amount (in
reasonable detail) of each request by such Class B Purchaser for any such
increased amounts referred to in subsection 2.4(a) or 2.4(b) hereof. Any such
certificate shall be conclusive absent manifest error, and such Agent shall
deliver a copy thereof to the Issuer and the Servicer. Failure on the part of
any Class B Purchaser to demand compensation for any amount pursuant to
subsection 2.4(a) or 2.4(b) hereof with respect to any period shall not
constitute a waiver of such Class B Purchaser’s right to demand compensation
with respect to such period; provided, however, notwithstanding the foregoing
provisions of this Section 2.4, a Class B Purchaser shall not be compensated for
any such amount relating to any period ending, and of which such Class B
Purchaser has had knowledge, more than six months prior to the date that such
Class B Purchaser notifies the Issuer and the Servicer in writing thereof or for
any amounts resulting from a change by any Class B Purchaser of its Investing
Office (other than changes required by law or changes made pursuant to
subsection 2.4(c)).

 

- 23 -



--------------------------------------------------------------------------------

2.5 Taxes.

 

(a) All payments made to the Class B Purchasers, the Agents or the
Administrative Agent under this Agreement and the Sale and Servicing Agreement
and the Indenture (including all amounts payable with respect to the Class B
Notes) shall, to the extent allowed by law, be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (collectively, “Taxes”), excluding (i)
income taxes (including branch profit taxes, minimum taxes and taxes computed
under alternative methods, at least one of which is based on or measured by net
income), franchise taxes (imposed in lieu of income taxes), or any other taxes
based on or measured by the net income of such Class B Purchaser, Participant,
Agent or the Administrative Agent (as the case may be) or the gross receipts or
income of such Class B Purchaser, Participant, Agent or the Administrative
Agent, as the case may be; (ii) any Taxes that would not have been imposed but
for the failure of such Class B Purchaser, Participant, Agent or the
Administrative Agent, as applicable, to provide and keep current (to the extent
legally able) any certification or other documentation required to qualify for
an exemption from, or reduced rate of, any such Taxes or required by this
Agreement to be furnished by such Class B Purchaser, Participant, Agent or the
Administrative Agent, as applicable; and (iii) any Taxes imposed as a result of
a change by any Class B Purchaser or Participant of its Investing Office (other
than changes mandated by this Agreement, including subsection 2.4(c) hereof, or
required by law) (all such excluded taxes being hereinafter called “Excluded
Taxes”).

 

If, as a result of any change in law, treaty or regulation or in the
interpretation or administration thereof by any governmental or regulatory
agency or body charged with the administration or interpretation thereof, or the
adoption of any law, treaty or regulation, any Taxes, other than Excluded Taxes,
are required to be withheld from any amounts payable to a Class B Purchaser or
Agent or the Administrative Agent hereunder or under the Sale and Servicing
Agreement or the Indenture, then after submission by any Class B Purchaser to
the Agent for its Purchaser Group (in the case of an amount payable to a Class B
Purchaser) and by any Agent or the Administrative Agent to the Issuer and the
Servicer of a written request therefor, the amounts so payable to such Class B
Purchaser or Agent or the Administrative Agent, as applicable, shall be
increased, and such Class B Purchaser (through the applicable Agent) or Agent or
the Administrative Agent, as applicable, shall be entitled to be paid (in the
case of payments from a Seller or the Issuer, only to the extent funds are then
or thereafter available therefor pursuant to clause (xx) of subsection 5.5(a) or
(xix) of subsection 5.5(b) of the Sale and Servicing Agreement), the amount of
such increase to the extent necessary to yield to such Class B Purchaser or
Agent or the Administrative Agent, as applicable (after payment of all such
Taxes) interest or any such other amounts payable hereunder or thereunder at the
rates or in the amounts specified in this Agreement or in the Sale and Servicing
Agreement and the Indenture, as applicable, no later than the Distribution Date
following receipt by the Issuer and the Servicer of a request for such
additional amounts under this subsection 2.5(a), if such request is received by
the Issuer and the Servicer no later than five Business Days prior to the
Determination Date related to such Distribution Date, and otherwise on the
following Distribution Date (or, if earlier, on the Termination Date); provided,
however, that the amounts so payable to such Class B Purchaser or Agent or the
Administrative Agent shall not be

 

- 24 -



--------------------------------------------------------------------------------

increased pursuant to this subsection 2.5(a) if such requirement to withhold
results from the failure of such Person to comply with subsection 2.5(c) hereof.
Whenever any Taxes are payable on or with respect to amounts distributed to a
Class B Purchaser or Agent or the Administrative Agent, as promptly as possible
thereafter the Issuer and the Servicer shall send to the Agent, on behalf of
such Class B Purchaser, or to such Agent or the Administrative Agent, as
applicable, a certified copy of an original official receipt showing payment
thereof. Notwithstanding any other provisions of this Section 2.5, the Servicer
shall not have any liability under this Section 2.5 for the payment of Taxes
except for Taxes (other than Excluded Taxes) assessed on indemnification
payments made or required to be made by the Servicer for its own account under
Section 2.6 of this Agreement. If the Issuer, the Sellers or the Servicer, as
applicable, fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the Agent, on behalf of itself or such Class B Purchaser,
or to such Agent or the Administrative Agent, as applicable, the required
receipts or other required documentary evidence, such Class B Purchaser (through
the applicable Agent) or Agent or the Administrative Agent, as applicable, shall
be entitled to be paid, in the case of a failure by the Issuer or AFC, only to
the extent funds are then or thereafter available therefor pursuant to clause
(xx) of subsection 5.5(a) or (xix) of subsection 5.5(b) of the Sale and
Servicing Agreement) or in the case of a failure by the Servicer, by such
entity, as the case may be, any incremental taxes, interest or penalties that
may become payable by such Class B Purchaser or Agent or the Administrative
Agent, as applicable, as a result of any such failure no later than the
Distribution Date following receipt by the Issuer and the Servicer of such
request for payment under this subsection 2.5(a), if such request is received by
the Issuer and the Servicer no later than five Business Days prior to the
Determination Date related to such Distribution Date, and otherwise on the
following Distribution Date (or, if earlier, on the Termination Date).

 

(b) A Class B Purchaser claiming increased amounts under subsection 2.5(a)
hereof for Taxes paid or payable by such Class B Purchaser will furnish to the
applicable Agent a certificate prepared in good faith setting forth the basis
and amount of each request by such Class B Purchaser for such Taxes, and such
Agent shall deliver a copy thereof to the Issuer and the Servicer. An Agent or
the Administrative Agent claiming increased amounts under subsection 2.5(a)
hereof for its own account for Taxes paid or payable by such Agent or the
Administrative Agent, as applicable, will furnish to the Issuer and the Servicer
a certificate prepared in good faith setting forth the basis and amount of each
request by the Agent or the Administrative Agent for such Taxes. Any such
certificate of a Class B Purchaser or Agent or the Administrative Agent shall be
conclusive absent manifest error. Failure on the part of any Class B Purchaser
or Agent or the Administrative Agent to demand additional amounts pursuant to
subsection 2.5(a) of this Agreement with respect to any period shall not
constitute a waiver of the right of such Class B Purchaser or Agent or the
Administrative Agent, as the case may be, to demand compensation with respect to
such period. All such amounts shall be due and payable to such Class B Purchaser
(through the applicable Agent) or Agent or the Administrative Agent, as the case
may be, on the Distribution Date following receipt by the Issuer and the
Servicer of such certificate, if such certificate is received by the Issuer and
the Servicer at least five Business Days prior to the Determination Date related
to such Distribution Date and otherwise shall be due and payable on the
following Distribution Date (or, if earlier, on the Termination Date).

 

(c) Each Class B Purchaser and each Participant holding an interest in Class B
Notes agrees that prior to the date on which the first interest or fee payment
hereunder is due

 

- 25 -



--------------------------------------------------------------------------------

thereto, it will deliver to the Issuer, the Servicer, the Trustee, the
applicable Agent and the Administrative Agent (i) if such Class B Purchaser or
Participant is not incorporated under the laws of the United States or any State
thereof, two duly completed copies of the U.S. Internal Revenue Service Form
W-8ECI or Form W-8BEN claiming treaty benefits, or in either case successor
applicable forms required to evidence that the Class B Purchaser or Participant
is entitled to receive payments under this Agreement and with respect to the
Class B Notes without deduction or withholding of any United States federal
income taxes, (ii) in the case of any other Class B Purchaser or Participant, a
duly completed U.S. Internal Revenue Service Form W-9 or successor applicable or
required forms, and (iii) such other forms and information as may be required to
confirm the availability of any applicable exemption from United States federal,
state or local withholding taxes. Each Class B Purchaser or Participant holding
an interest in Class B Notes also agrees to deliver to the Issuer, the Servicer,
the Trustee, the applicable Agent and the Administrative Agent two further
copies of such Form W-8ECI, Form W-8BEN claiming treaty benefits or Form W-9, or
such successor applicable forms or other manner of certification, as the case
may be, on or before the date that any such form expires or becomes obsolete or
after the occurrence of any event requiring a change in the most recent form
previously delivered by it hereunder, and such extensions or renewals thereof as
may reasonably be requested by an Agent or the Administrative Agent, unless in
any such case, solely as a result of a change in treaty, law or regulation
occurring prior to the date on which any such delivery would otherwise be
required, the Class B Purchaser is no longer eligible to deliver then-applicable
form set forth above and so advises the Issuer, the applicable Agent and the
Administrative Agent. Each Class B Purchaser certifies, represents and warrants
as of the Closing Date, each Assignee and each Participant (in either case other
than a Support Party) shall certify, represent and warrant as a condition of
acquiring its Assignment or Participation as of the effective date of the
Transfer Supplement to which it is a party or of such Participation, as the case
may be, and each Support Party shall certify, represent and warrant as of the
effective date of its becoming a Support Party, that (x) it is entitled to
receive payments under this Agreement and with respect to the Class B Notes
without deduction or withholding of any United States federal income taxes and
(y) it is entitled to an exemption from United States backup withholding tax.

 

(d) Each Class B Purchaser agrees that it shall use its reasonable efforts to
designate a different Investing Office if such designation will eliminate or
reduce any amount due under this Section 2.5 and will not, in the reasonable
opinion of such Class B Purchaser, be unlawful or otherwise disadvantageous to
such Class B Purchaser or inconsistent with its policies or result in any
unreimbursed cost or expense to such Class B Purchaser. If such amount is not
eliminated by any such designation or no such designation is done and the Class
B Purchaser does not waive payment of such amount, the Issuer shall have the
right to procure a replacement purchaser which is not so affected and which is
reasonably acceptable to the Agent for the related Purchaser Group and the
Administrative Agent (a “Replacement Purchaser”) to replace such Class B
Purchaser. No replacement of a Class B Purchaser shall be effected pursuant to
this subsection 2.5(d) if, after giving effect thereto, any amounts shall be
owing to the replaced Class B Purchaser hereunder. Each affected Class B
Purchaser hereby agrees to take all actions necessary to permit a Replacement
Purchaser to succeed to its rights and obligations hereunder.

 

Notwithstanding the foregoing, (i) if the Class B Purchaser being replaced
pursuant to this subsection is a Committed Purchaser, the Replacement Purchaser
shall be acceptable to the related CP Conduit and (ii) if the Class B Purchaser
being replaced pursuant to

 

- 26 -



--------------------------------------------------------------------------------

this subsection is a CP Conduit, the Replacement Purchaser shall be acceptable
to all related Committed Purchasers; and it shall be a condition of such
replacement Committed Purchaser that such Replacement Purchaser enter into
substitute Support Facilities for those to which the Class B Purchaser being
replaced is a party on terms mutually acceptable to the parties thereto. In the
event that a proposed Replacement Purchaser designated by the Issuer and
approved by the applicable Agent and the Administrative Agent as provided in
this subsection is not acceptable to the applicable CP Conduit or the applicable
Committed Purchasers, as applicable, or has not within a reasonable period
entered into applicable Support Facilities, and another replacement Class B
Purchaser has not been promptly procured as provided in this subsection with the
consent of all affected parties, then any Class B Purchaser which failed to
consent to such replacement or to enter into such Support Facilities may be
replaced by a Replacement Purchaser as provided in this subsection.

 

2.6 Indemnification.

 

(a) Without limiting any other rights which any such Person may have hereunder
or under applicable law, AmeriCredit hereby agrees to indemnify each of the
Administrative Agent, the Agents, and the Class B Purchasers, and each other
Affected Party and each of their Affiliates, and each of their respective
successors, transferees, participants and assigns and all officers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each of the foregoing Persons being individually called an “Indemnitee”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively called “Indemnified
Amounts”) awarded against or incurred by any of them arising out of or relating
to any Transaction Document or the transactions contemplated thereby or the use
of proceeds therefrom by the Issuer, including (without limitation) in respect
of the funding of any Borrowing or in respect of any Receivable, excluding,
however, (a) Indemnified Amounts to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of such Indemnitee or its agent or subcontractor, (b)
except as otherwise provided herein, non-payment by any obligor of an amount due
and payable with respect to a Receivable, (c) any loss in value of any Financed
Vehicle or Eligible Investment due to changes in market conditions or for other
reasons beyond the control of AmeriCredit or the Issuer, (d) any Excluded Tax or
(e) any amount which represents legal, accounting or other costs incurred by any
Indemnitee in respect of any legal action between such Indemnitee and
AmeriCredit or any Affiliate of AmeriCredit if a court of competent jurisdiction
makes a final determination that AmeriCredit is the prevailing party. Without
limiting the foregoing, but subject to the exclusions (a) through (e) above,
AmeriCredit agrees to indemnify each Indemnitee for Indemnified Amounts arising
out of or relating to:

 

(i) the breach of any representation or warranty made by the Issuer, either
Seller (or any of its officers) or AmeriCredit (in any capacity) or any
Affiliate of AmeriCredit under or in connection with this Agreement or the other
Basic Documents, any Servicer’s Certificate, Borrowing Base Confirmation or any
other information, report or certificate delivered by the Issuer, either Seller,
Servicer or AmeriCredit (in any capacity) or an Affiliate of AmeriCredit
pursuant hereto or thereto, which shall have been false or incorrect in any
material respect when made or deemed made;

 

- 27 -



--------------------------------------------------------------------------------

(ii) the failure by the Issuer, either Seller, the Servicer or AmeriCredit (in
any capacity) to comply in any material way with any applicable law, rule or
regulation with respect to any Receivable or any Financed Vehicle, or the
nonconformity of any Receivable with any such applicable law, rule or
regulation;

 

(iii) the failure to vest and maintain vested in the Trust Collateral Agent, for
the benefit of the Noteholders, a first-priority security interest in all the
Collateral, free and clear of any Lien;

 

(iv) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of an Obligor to the payment of any Receivable (including, without limitation, a
defense based on such Receivable not being a legal, valid and binding obligation
of such Obligor enforceable against it in accordance with its terms);

 

(v) any failure of AmeriCredit or an Affiliate of AmeriCredit, as Servicer, to
perform its duties or obligations in accordance with the provisions of the Sale
and Servicing Agreement or any provision contained in any other Basic Document;

 

(vi) any claim involving products liability that arises out of or relates to
merchandise or services that are the subject of any Receivable or strict
liability claim in connection with any Financed Vehicle related to a Receivable;

 

(vii) any tax or governmental fee or charge (but not including any Excluded
Taxes), all interest and penalties thereon or with respect thereto, and all
out-of-pocket costs and expenses, including the reasonable fees and expenses of
counsel in defending against the same, which may arise by reason of the making,
maintenance or funding, directly or indirectly, of any Borrowing, or any other
interest in the Collateral;

 

(viii) the offering or sale of the Notes or the offering or effectuation of any
Take-Out Securitization;

 

(ix) the commingling of the proceeds of the Collateral at any time with other
funds; or

 

(x) the occurrence of a CP Conduit Consolidation Event.

 

If for any reason (other than the exclusions (a) through (e) set forth in the
first paragraph of this Section 2.6(a)) the indemnification provided above in
this Section 2.6(a) is unavailable to an Indemnitee or is insufficient to hold
an Indemnitee harmless, then AmeriCredit shall contribute to the amount paid or
payable by such Indemnitee as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnitee, on the one hand, and AmeriCredit, its Affiliates
and the Issuer, on the other hand, but also the relative fault of such
Indemnitee, on the one hand, and AmeriCredit, its Affiliates or the Issuer, on
the other hand, as well as any other relevant equitable considerations.

 

(b) AmeriCredit and any Successor Servicer, by accepting its appointment as
Servicer pursuant to the Sale and Servicing Agreement, (i) shall agree to be
bound by the terms,

 

- 28 -



--------------------------------------------------------------------------------

covenants and conditions contained herein applicable to the Servicer and to be
subject to the duties and obligations of the Servicer hereunder, (ii) as of the
date of its acceptance, shall be deemed to have made with respect to itself only
the representations and warranties made by the Servicer in subsections 4.1(a)
through 4.1(e) hereof (in the case of subsection 4.1(a) with appropriate factual
changes) and (iii) shall severally as to itself agree to indemnify and hold
harmless any Indemnitee from and against any and all claims, damages, losses,
liabilities, costs or expenses (including the fees and expenses of counsel)
whatsoever which such Indemnitee may incur (or which may be claimed against such
Indemnitee) by reason of the negligence or willful misconduct of AmeriCredit or
such Successor Servicer, as applicable, in exercising its powers and carrying
out its obligations as Servicer under this Agreement, the Sale and Servicing
Agreement or any Related Document.

 

(c) In the event that for any reason, (i) the basis for calculation of interest
on any portion of any CP Conduit’s Percentage Interest of the Class B Principal
Balance shall change from the Commercial Paper Rate to the Alternative Rate or
from the Adjusted Eurodollar Rate to the Prime Rate, (ii) the Issuer shall
revoke or cancel any Borrowing Notice or decrease the Additional Class B
Principal Amount subject thereto, or (iii) any Class B Purchaser receives any
repayment of any portion of its share of any Borrowing constituting a part of
the Class B Principal Balance on a date other than the last day of a Fixed
Period for such Borrowing, including, without limitation, on an Interim
Distribution Date, then in any such case each affected Class B Purchaser shall
be entitled to be indemnified by the Issuer, against, and to be paid the amount
equal to any loss or reasonable out-of-pocket expense suffered by such Class B
Purchaser as a result of such change or such repayment, including, in the case
of a CP Conduit, any loss, cost or expense suffered by such CP Conduit by reason
of its issuance of Commercial Paper Notes or its incurrence of other obligations
reasonably allocated by such CP Conduit to its funding or the maintenance of its
funding of its share of the Class B Principal Balance, or, in the case of any
Class B Purchaser, redeploying funds prepaid or repaid, in amounts which
correspond to its share of the Class B Principal Balance, but in each case only
to the extent funds are then or thereafter available therefor pursuant to
subsection 5.5(a) or subsection 5.5(b) of the Sale and Servicing Agreement. A
statement setting forth in reasonable detail the calculations of any additional
amounts payable pursuant to this Section submitted by a Class B Purchaser or
Agent or by the Administrative Agent, as the case may be, to the Issuer and the
Servicer and shall be conclusive absent manifest error. Amounts payable pursuant
to this subsection 2.6(c) shall be due no later than the Distribution Date
following receipt by the Issuer and the Servicer of such request for payment
under this subsection 2.6(c), if such request is received by the Issuer and the
Servicer no later than five Business Days prior to the Determination Date
related to such Distribution Date, and otherwise on the following Distribution
Date (or, if earlier, on the Termination Date).

 

2.7 Expenses, etc.

 

(a) The Sellers agree to pay on demand (i) to the Administrative Agent and the
initial Class B Purchasers and Agents all reasonable costs and expenses in
connection with the preparation, execution, and delivery of this Agreement and
the other documents to be delivered hereunder or in connection herewith,
including, subject to the limitations specified in the Supplemental Fee Letters,
the reasonable fees and out-of-pocket expenses of counsel with respect thereto
and the amounts due to Moody’s and S&P in connection with their rating of the

 

- 29 -



--------------------------------------------------------------------------------

Notes and their review of the initial CP Conduits’ acquisition of the Class B
Notes, (ii) to the Administrative Agent all reasonable costs and expenses in
connection with the preparation, execution, and delivery of Joinder Supplements
and the other documents to be delivered in connection therewith, including,
subject to the limitations specified in the Supplemental Fee Letters, the
reasonable fees and out-of-pocket expenses of counsel with respect thereto,
(iii) to the Administrative Agent and each Agent and Class B Purchaser all
reasonable costs and expenses in connection with any amendments of or waivers or
consents under this Agreement or the Related Documents, including in each case
the reasonable fees and out-of-pocket expenses of counsel with respect thereto,
and (iv) to the Administrative Agent and each Agent and Class B Purchaser, on
demand, all reasonable costs and expenses (including reasonable fees and
expenses of counsel), if any, in connection with the enforcement of this
Agreement or any of the Related Documents, and the other documents delivered
thereunder or in connection therewith. Upon being found to have breached its own
representations, warranties or obligations under this Agreement or any Related
Documents, the Servicer agrees to pay to the Administrative Agent and each Agent
and Class B Purchaser, on demand, all reasonable costs and expenses (including
reasonable fees and expenses of counsel), if any, incurred solely in connection
with the enforcement of such representations, warranties or obligations against
the Servicer.

 

(b) The Sellers agree to pay on demand any and all stamp, transfer and other
similar taxes (other than Excluded Taxes) and governmental fees payable in
connection with the execution, delivery, filing and recording of any of the
Related Documents and each related Support Facility, and agrees to save each
Class B Purchaser and Agent and the Administrative Agent harmless from and
against any liabilities with respect to or resulting from any delay in paying or
any omission to pay such taxes and fees.

 

2.8 Effect of Event of Default.

 

(a) Optional Termination. Upon the occurrence of an Event of Default (other than
an Event of Default described in Section 5.1(iii) or (iv) of the Indenture), the
Administrative Agent may with the consent of the Majority Class B Purchasers,
and, at the direction of the Majority Class B Purchasers, the Administrative
Agent shall declare the Purchase Termination Date to have occurred, whereupon
the Commitments of the Committed Purchasers, if any, hereunder shall terminate.

 

(b) Automatic Termination. Upon the occurrence of an Event of Default described
in Section 5.1(iii) or (iv) of the Indenture, the Purchase Termination Date
shall be deemed to have occurred automatically, and the Commitments of the
Committed Purchasers, if any, hereunder shall be deemed to have terminated.

 

ARTICLE 3  CONDITIONS PRECEDENT

 

3.1 Conditions to Initial Purchase. Part I. The following shall be conditions
precedent to the effectiveness of the amendment and restatement of this
Agreement:

 

(a) the representations and warranties of AFC, AmeriCredit and the Issuer set
forth or referred to in Article 4 hereof shall be true and correct in all
material respects on the Closing Date as though made on and as of the Closing
Date (except for representations and

 

- 30 -



--------------------------------------------------------------------------------

warranties which relate to a specific date, which shall be true and correct as
of such date), and no event which of itself or with the giving of notice or
lapse of time, or both, would constitute a Termination Event shall have occurred
and be continuing on the Closing Date;

 

(b) a Supplemental Fee Letter shall have been executed and delivered by the
Sellers to the Administrative Agent and each Agent, as applicable; and

 

(c) the Administrative Agent and the Agents shall have received on the Closing
Date the following items, each of which shall be in form and substance
satisfactory to the Agents:

 

(i) an Officer’s Certificate of AFC confirming the satisfaction of the
conditions set forth in clauses (a) (as to representations and warranties of AFC
only) above;

 

(ii) an Officer’s Certificate of AmeriCredit confirming the satisfaction of the
conditions set forth in clauses (a) (as to representations and warranties of
AmeriCredit only) above;

 

(iii) an Officer’s Certificate of the Issuer confirming the satisfaction of the
conditions set forth in clauses (a) (as to representations and warranties of the
Issuer only) above;

 

(iv) a copy of (A) the charter and by-laws of, and an incumbency certificate
with respect to its officers executing any of the Related Documents on the
Closing Date on behalf of, each of AmeriCredit and AFC, certified by its
authorized officer, and (B) resolutions of the Board of Directors (or an
authorized committee thereof) of each of AmeriCredit and AFC with respect to the
Related Documents to which it is party, certified by its authorized officer;

 

(v) a certificate issued no earlier than 30 days prior to the Initial Closing
Date by an appropriate Governmental Authority evidencing the legal existence and
good standing of each of AFC, the Issuer and AmeriCredit;

 

(vi) the favorable written opinions of counsel for AFC, AmeriCredit, the Issuer,
the Trust Collateral Agent, the Backup Servicer, the Owner Trustee and the
Trustee, addressed to the Administrative Agent and each Agent and Class B
Purchaser, or accompanied by a letter providing that the Administrative Agent
and each Agent and Class B Purchaser may rely on such opinions as if they were
addressed to them, and dated the Closing Date, covering general corporate
matters, the due execution and delivery of, and the enforceability of, each of
the Related Documents to which the AFC, AmeriCredit, the Issuer, the Trust
Collateral Agent, the Backup Servicer, the Owner Trustee and the Trustee,
(individually or in any other capacity) is party, true sale, bankruptcy, bank
insolvency, security interest and tax matters and such other matters as the
Administrative Agent or any Agent may request;

 

(vii) evidence of the due execution and delivery by each of the Owner Trustee
and the Trustee of the Related Documents to which each is party;

 

- 31 -



--------------------------------------------------------------------------------

(viii) an executed copy of the Sale and Servicing Agreement, the Indenture, the
Custodial Agreement, the Lockbox Agreement, the Trust Agreement and the Master
Sale and Contribution Agreement;

 

(ix) evidence satisfactory to the Administrative Agent that financing statements
duly executed by AmeriCredit, the Issuer and AFC or other, similar instruments
or documents, as may be necessary or, in the opinion of the Administrative Agent
or any Agent or Class B Purchaser, desirable under the Uniform Commercial Code
of all appropriate jurisdictions or any comparable law to perfect the transfers
(including grants of security interests) under the Related Documents have been
delivered and, if appropriate, have been duly filed or recorded and that all
filing fees, taxes or other amounts required to be paid in connection therewith
have been paid;

 

(x) certified copies of requests for information or copies (or a similar search
report certified by a party acceptable to the Administrative Agent), dated a
date reasonably near to the Initial Closing Date, listing all effective
financing statements which name AmeriCredit, the Issuer and AFC (under its
present name and any previous name) as debtor and which are filed in the
jurisdictions in which the statements referred to in clause (x) above were or
are to be filed, together with copies of such financing statements (none of
which, other than financing statements naming the party under the Related
Documents to which transfers (including grants of security interests) thereunder
purport to have been made shall cover any of the property purported to be
conveyed thereunder); and

 

(xi) such additional documents, instruments, certificates or letters as the
Administrative Agent or any Agent or Class B Purchaser may reasonably request.

 

(d) the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C
Notes, the Class D Notes and the Class E Notes shall have been duly issued in
accordance with the Sale and Servicing Agreement and the Indenture and the
Reserve Account and Collateral Account shall have been established with the
Trustee;

 

(e) the Sellers shall have paid all fees payable on or before the date of such
borrowing to the Administrative Agent (for its own account or for the account of
the initial Class B Purchasers and Agents) described in the Supplemental Fee
Letters and all reasonable and appropriately invoiced costs and expenses of the
Administrative Agent and the initial Agents and Class B Purchasers payable by
the Sellers, to the extent provided herein, in connection with the transactions
contemplated hereby;

 

(f) the Administrative Agent and the Agents shall have received the following:

 

(i) evidence satisfactory to the Administrative Agent and the initial Agent that
the Class A-1 Notes and the Class A-2 Notes are rated Aaa by Moody’s and AAA by
S&P, that the Class B Notes are rated Aa2 or higher by Moody’s and AA or higher
by S&P, and that the Class C Notes are rated A2 or higher by Moody’s and A or
higher by S&P;

 

- 32 -



--------------------------------------------------------------------------------

(ii) a certificate of the Trustee as to the establishment of certain accounts as
provided in the Sale and Servicing Agreement and the Indenture;

 

(iii) a “field report” from RSM McGladrey, Inc. in form and substance acceptable
to each Class B Purchaser; and

 

(v) the duly executed Class B Note(s) registered in the name of each Agent as
nominee on behalf of the Class B Owners in its Purchaser Group.

 

(g) evidence satisfactory to each initial CP Conduit that its purchase of Class
B Notes hereunder will not result in a reduction or withdrawal of the rating of
its Commercial Paper Notes by Moody’s, S&P or any other nationally recognized
rating agency rating its Commercial Paper Notes.

 

Part II. The following shall be conditions precedent to the obligations of any
Class B Purchaser to purchase its share of the initial Additional Class B
Principal Amount:

 

(a) an amount equal to the Minimum Reserve Account Amount shall have been
deposited from the proceeds of the first borrowing under the Indenture in the
Reserve Account;

 

(b) the Receivables Financing Agreement, dated as of June 30, 2000, as amended,
among AmeriCredit DB Trust, AFS, AmeriCredit Funding Corp. IV, the Lenders
parties thereto, DBNY, as Agent, and Bank One NA, as Backup Servicer and
Collateral Agent shall have been terminated;

 

(c) Receivables Financing Agreement, dated as of March 31, 1999, among
AmeriCredit Warehouse Trust, AFS, AmeriCredit Funding Corp., AmeriCredit
Corporation of California, the Lenders parties thereto, Credit Suisse First
Boston, New York Branch, as Agent, and Bank One NA, as Backup Servicer and
Collateral Agent shall have been terminated; and

 

(d) Amended and Restated Security Agreement, dated as of August 31, 2000, among
AmeriCredit Barclays Trust, as Debtor, AmeriCredit Financial Services, Inc.,
individually and as Collection Agent, AmeriCredit Funding Corp. III,
Individually, Sheffield Receivables Corporation, as Company, and Bank One, N.A.,
as Collateral Agent and Securities Intermediary shall have been terminated.

 

3.2 Condition to Purchases. The following shall be conditions precedent to the
obligation of any Class B Purchaser to purchase its share of any Additional
Class B Principal Amount (other than an Additional Class B Principal Amount
which refunds a Swingline Borrowing) on any Purchase Date:

 

(a) the Administrative Agent and Agents shall have timely received a properly
completed Borrowing Notice, which shall include a Borrowing Base Confirmation
and Schedule of Receivables;

 

(b) (i) all interest, fees, expenses and all other amounts then due and payable
to the Administrative Agent or any Class B Purchaser or Agent hereunder shall
have been paid,

 

- 33 -



--------------------------------------------------------------------------------

and (ii) no Termination Event, and no event that, after the giving of notice or
the lapse of time, would constitute a Termination Event, shall have occurred and
be continuing; provided that if (x) a Borrowing Base Deficiency exists as a
result of a change in the Class A Credit Score Enhancement Rate, the Class B
Credit Score Enhancement Rate and/or the Class C Credit Score Enhancement Rate,
including, without limitation, as a result of an election of Option A or Option
B as set forth on Schedule 2 to the Indenture, and (y) no other Termination
Event or event that, after the giving of notice or the lapse of time, would
constitute a Termination Event, shall have occurred and be continuing, then the
foregoing conditions of this Section 3.2(b)(ii) shall not prevent a purchase if,
after giving effect to such purchase and the application of the proceeds
thereof, no Borrowing Base Deficiency would exist;

 

(c) in the case of any Borrowing Date, all conditions to the issuance of the
Additional Class B Principal Amount and any Additional Class B Principal Amount,
Additional Class C Principal Amount, Additional Class D Principal Amount and
Additional Class E Principal Amount to occur on such Borrowing Date set forth in
the Indenture or any other Related Document shall have been satisfied;

 

(d) after giving effect to the issuance of the Notes or the issuance of the
Additional Class B Principal Amount and any Additional Class B Principal Amount,
Additional Class C Principal Amount, Additional Class D Principal Amount and
Additional Class E Principal Amount to occur on such Borrowing Date, all
representations and warranties of the Sellers, the Issuer and the Servicer
contained herein or in the Related Documents or otherwise made in writing
pursuant to any of the provisions hereof or thereof shall be true and correct in
all material respects with the same force and effect as though such
representations and warranties had been made on and as of such date (other than
representations and warranties in Section 4.1(f) which specifically relate to an
earlier date, which shall be true and correct in all material respects as of
such earlier date);

 

(e) after giving effect to the issuance of the Notes or the issuance of the
Additional Class A-1 Principal Amount and any Additional Class A-2 Principal
Amount, Additional Class C Principal Amount, Additional Class D Principal Amount
and Additional Class E Principal Amount to occur on such Borrowing Date, the
Class B Principal Balance shall be equal to or less than the Class B Facility
Limit;

 

(f) after giving effect to any withdrawals from or deposits to the Reserve
Account on such date, the amount on deposit therein shall at least equal the
Minimum Reserve Account Amount;

 

(g) in the case of each Borrowing Date, the Issuer shall have delivered to the
Administrative Agent an Officer’s Certificate dated such Borrowing Date
certifying that the conditions described in subsections 3.2(a) through 3.2(f)
and 3.2(h) through (k) have been satisfied;

 

(h) the Class A-1 Notes and the Class A-2 Notes shall remain rated Aaa by
Moody’s and AAA by S&P, the Class B Notes are rated Aa2 or higher by Moody’s and
AA or higher by S&P, and the Class C Notes shall remain rated A2 or higher by
Moody’s and A or higher by S&P and, if the Class D Notes have been rated by
Moody’s and S&P, the Class D

 

- 34 -



--------------------------------------------------------------------------------

Notes shall remain rated Baa2 or higher by Moody’s and BBB or higher by S&P and,
if the Class E Notes have been rated by Moody’s and S&P, the Class E Notes shall
remain rated Ba1 or higher by Moody’s and BB or higher by S&P;

 

(i) if the Issuer shall be purchasing additional Receivables with the proceeds
of such borrowing, the Administrative Agent shall have received a duly completed
and executed Collateral Receipt in respect of each such Receivable identified in
related Schedule(s) submitted with the Borrowing Notice for such Borrowing;

 

(j) the Net Spread for the Receivables shall not be less than 5.5%; and

 

(k) in the case of any CP Conduit, such CP Conduit’s Support Facilities shall be
in full force and effect.

 

ARTICLE 4  REPRESENTATIONS AND WARRANTIES

 

4.1 Representations and Warranties of AmeriCredit, AFC and the Issuer.
AmeriCredit, AFC and the Issuer each severally, with respect to itself only,
represents and warrants to the Class B Purchasers, the Agents and the
Administrative Agent that its representations and warranties (individually or as
Seller or Servicer, as applicable) set forth in the Sale and Servicing
Agreement, the Indenture and the other Related Documents are true and correct as
of the date hereof (except for representations or warranties which relate to a
specific date, which shall be true and correct as of such date). AmeriCredit,
AFC and the Issuer each severally, with respect to itself only, further
represents and warrants to, and agrees with, each Class B Purchaser and Agent
and the Administrative Agent that, as of the date hereof and as of each
Borrowing Date:

 

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware as a corporation (if AmeriCredit or AFC)
or a Delaware statutory trust (if the Issuer), with full power and authority
under such laws to own its properties and conduct its business as such
properties are presently owned and such business is presently conducted and to
execute, deliver and perform its obligations under this Agreement and the
Related Documents to which it is a party.

 

(b) It has the power and authority to execute, deliver and perform this
Agreement and the Related Documents to which it is a party and all the
transactions contemplated hereby and thereby and has taken all necessary action
to authorize the execution, delivery and performance by it of this Agreement and
such Related Documents. When executed and delivered, each of this Agreement and
each such Related Document will constitute its legal, valid and binding
agreement, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium and other laws of general applicability relating to or
affecting creditors’ rights generally. The enforceability of its obligations
under such agreements is also subject to general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law, and indemnification sought in respect of securities laws
violations may be limited by public policy.

 

- 35 -



--------------------------------------------------------------------------------

(c) No consent, license, approval or authorization of, or registration with, any
governmental authority, bureau or agency is required to be obtained in
connection with its execution, delivery or performance of each of this Agreement
or any Related Documents that has not been duly obtained and which is not and
will not be in full force and effect on the Closing Date, except such that may
be required by the blue sky laws of any state and except those which the failure
to obtain individually or in the aggregate, would not have a material adverse
effect on it or the transactions contemplated by, or its ability to perform its
obligations under, this Agreement or the Related Documents to which it is a
party.

 

(d) The execution, delivery and performance by it of each of this Agreement and
the Related Documents to which it is a party do not violate any provision of any
existing law or regulation applicable to it, any order or decree of any court to
which it is subject, its charter or by-laws or any mortgage, indenture, contract
or other agreement to which it is a party or by which it or any significant
portion of its properties is bound (other than violations of such laws,
regulations, orders, decrees, mortgages, indentures, contracts and other
agreements which do not affect the legality, validity or enforceability of any
of such agreements or the Receivables and which, individually or in the
aggregate, would not have a material adverse effect on it or the transactions
contemplated by, or its ability to perform its obligations under, this Agreement
or the Related Documents to which it is a party).

 

(e) To its knowledge, except to the extent already disclosed in writing to the
Administrative Agent and the Class B Purchasers, there is no litigation or
administrative proceeding before any court, tribunal or governmental body
presently pending or threatened, against it with respect to this Agreement and
the Related Documents to which it is a party, the transactions contemplated
hereby or thereby or the issuance of the Notes, and there is no such litigation
or proceeding against it or any significant portion of its properties, in each
case which would have a material adverse effect on it or the transactions
contemplated by, or its ability to perform its respective obligations under,
this Agreement or the Related Documents to which it is a party.

 

(f) It has delivered to the Administrative Agent and each Agent complete and
correct copies of, in the case of AmeriCredit, its audited consolidated balance
sheet as at June 30, 2001, and the related audited consolidated statements of
income, shareholders’ equity and cash flows for the fiscal year then ended,
accompanied by the report thereon of PriceWaterhouseCoopers, and its unaudited
consolidated balance sheet as at September 30, 2001, and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal quarter then ended. Such financial statements fairly present in all
material respects its financial condition as at such date and the results of its
operations for the period ended on such dates, all in accordance with United
States generally accepted accounting principles or regulatory accounting
principles, as applicable, consistently applied, and since June 30, 2001 there
has been no material adverse change in its condition or operations.

 

(g) The issuance and sale of the Notes is exempt from the registration
requirements of the Securities Act; the Indenture is exempt from qualification
under the Trust Indenture Act, and neither any Seller nor the Issuer is required
to be registered under the Investment Company Act.

 

- 36 -



--------------------------------------------------------------------------------

(h) On the Closing Date and after giving effect to the issuance of the Notes, no
Event of Default, Termination Event or Servicer Termination Event has occurred
and is continuing, and no event, act or omission has occurred and is continuing
which, with the lapse of time, the giving of notice or both, would constitute an
Event of Default, Servicer Termination Event or other Termination Event.

 

(i) No proceeds of any Borrowing will be used by the Issuer to acquire any
security in any transaction which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended.

 

(j) The chief executive office of the Issuer is located at the Corporate Trust
Office (as defined in the Trust Agreement).

 

(k) The Issuer is solvent and will not become insolvent after giving effect to
the transactions contemplated by this Agreement and the Basic Documents. The
Issuer has no Indebtedness to any Person other than pursuant to this Agreement
and the other Basic Documents. The Issuer, after giving effect to the
transactions contemplated by this Agreement and the other Basic Documents, will
have adequate funds to conduct its business in the foreseeable future.

 

(l) The Issuer has filed on a timely basis all tax returns (including, without
limitation, foreign, federal, state, local and otherwise) required to be filed,
is not liable for taxes payable by any other Person and has paid or made
adequate provisions for the payment of all taxes, assessments and other
governmental charges due from the Issuer. No tax lien or similar adverse claim
has been filed, and no claim is being asserted, with respect to any such tax,
assessment or other governmental charge. Any taxes, fees and other governmental
charges payable by the Issuer in connection with the execution and delivery of
this Agreement and the other Basic Documents and the transactions contemplated
hereby or thereby including the transfer of each Receivable to the Issuer have
been paid or shall have been paid if and when due at or prior to the Closing
Date and the relevant Transfer Date, as the case may be.

 

(m) Each Servicer’s Certificate and Borrowing Base Confirmation is accurate in
all material respects as of the date thereof.

 

(n) Each Receivable and other Collateral was purchased by, or contributed to,
the Issuer on the relevant Transfer Date pursuant to the Sale and Servicing
Agreement.

 

(o) All information heretofore or hereafter furnished by or on behalf of the
Issuer to any Purchaser, the Administrative Agent or any Agent in connection
with this Agreement or any transaction contemplated hereby is and will be true
and complete in all material respects and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading.

 

(p) The Issuer is in compliance with ERISA and has not incurred and does not
expect to incur any liabilities (except for premium payments arising in the
ordinary course of business) to the Pension Benefit Guaranty Corporation (or any
successor thereto) under ERISA.

 

- 37 -



--------------------------------------------------------------------------------

(q) There has been no material adverse change in the condition (financial or
otherwise), business, operations, results of operations, or properties of the
Issuer.

 

(r) The Issuer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or is exempt from all provisions of
such Act.

 

(s) The Issuer has no trade names, fictitious names, assumed names or “doing
business as” names.

 

(t) The Issuer is operated as an entity with assets and liabilities distinct
from those of AmeriCredit and any other Affiliates of the Issuer, and the Issuer
hereby acknowledges that the Administrative Agent, each of the Agents and each
of the Purchasers are entering into the transactions contemplated by this
Agreement in reliance upon the Issuer’s identity as a separate legal entity from
AmeriCredit and each such Affiliate.

 

There is not now, nor will there be at any time in the future, any agreement or
understanding between AmeriCredit or any Affiliate and the Issuer (other than as
expressly set forth herein) providing for the allocation or sharing of
obligations to make payments or otherwise in respect of any taxes, fees,
assessments or other governmental charges.

 

(u) The Issuer does not own or hold, directly or indirectly, any capital stock
or equity security of, or any equity interest in, any Person.

 

(v) The Sale and Servicing Agreement is the only agreement pursuant to which the
Issuer purchases Receivables, and the Basic Documents delivered to the
Administrative Agent represent all material agreements between AmeriCredit and
the Sellers, on the one hand, and the Issuer, on the other. The Issuer has
furnished to the Agent true, correct and complete copies of each Basic Document
to which the Issuer is a party, each of which is in full force and effect.
Neither the Issuer nor any Affiliate party thereto is in default of any of its
obligations thereunder in any material respect. Upon the purchase of each
Receivable pursuant to the Sale and Servicing Agreement, the Issuer shall be the
lawful owner of, and have good title to, such Receivable and all assets relating
thereto, free and clear of any Liens. All such assets are transferred to the
Issuer without recourse to a Seller except as described in the Purchase
Agreement. The purchases of such assets by the Issuer constitute valid and true
sales for consideration (and not merely a pledge of such assets for security
purposes) enforceable against creditors of the Sellers, and no such assets shall
constitute property of a Seller.

 

(w) One hundred percent (100%) of the outstanding Certificates are and will be
directly owned (both beneficially and of record) by at least two holders and
such holders shall not include any Person other than AmeriCredit or AFC. All
Certificates are and will be validly issued, and there are no options, warrants
or other rights to acquire Certificates or other equity rights in the Issuer.

 

(x) All Receivables included in the Class B Borrowing Base as of the most
recently delivered Servicer’s Certificate or Borrowing Base Confirmation are
Eligible Receivables.

 

- 38 -



--------------------------------------------------------------------------------

ARTICLE 5  COVENANTS

 

5.1 Covenants. Each of AmeriCredit, AFC and the Issuer, severally covenants and
agrees, in each case as to itself individually or in its capacity as a Seller or
Servicer, as applicable, each with respect to itself only, that through the
Termination Date and thereafter so long as any amount of the Class B Principal
Balance shall remain outstanding or any monetary obligation arising hereunder
shall remain unpaid, unless the Required Class B Owners and the Required Class B
Purchasers shall otherwise consent in writing, that:

 

(a) Each of the Issuer, AmeriCredit, AFC, each Seller and the Servicer shall
perform in all material respects each of the respective agreements, warranties
and indemnities applicable to it under the Related Documents to which it is a
party and comply in all material respects with each of the respective terms and
provisions applicable to it under the Related Documents to which it is party,
which agreements, warranties and indemnities are hereby incorporated by
reference into this Agreement as if set forth herein in full;

 

(b) The Issuer, each Seller and the Servicer, as applicable, shall promptly
furnish to the Administrative Agent and each Agent (i) a copy of each
certificate, report, statement, notice or other communication furnished by or on
behalf of such Issuer, Seller or Servicer, as applicable, to the holders of
Notes, to the Trustee, to the Trust Collateral Agent or to the Rating Agencies
concurrently therewith and furnish to the Administrative Agent promptly after
receipt thereof a copy of each notice, demand or other communication received by
or on behalf of such Issuer, Seller or the Servicer, as applicable, pursuant to
this Agreement, the Sale and Servicing Agreement or the Indenture, and (ii) such
other information, documents, records or reports respecting the Receivables, the
Issuer, either Seller or the Servicer which is in the possession or under the
control of the Issuer, either Seller or the Servicer, as the case may be, as the
Administrative Agent or any such Agent may from time to time reasonably request;

 

(c) Without limitation of the provisions of subsection 5.1(b) above, the
Servicer shall furnish to the Administrative Agent and each Agent (i) with
respect to each Distribution Date, a copy of the completed report furnished to
the Trustee pursuant to Section 2.1(b)(i) the Sale and Servicing Agreement, (ii)
a copy of each Officer’s Certificate furnished to the Trustee pursuant to
Section 4.10 of the Sale and Servicing Agreement, and (iii) a copy of each
annual certified public accountants’ reports received by the Trustee pursuant to
Section 4.11 the Sale and Servicing Agreement;

 

(d) Each Seller and the Servicer shall deliver to the Administrative Agent and
each Agent (i) within 90 days following the end of each of its fiscal years,
beginning with the fiscal year ending June 30, 2002, its audited consolidated
balance sheet as of the end of such fiscal year, and the related audited
consolidated statements of income and cash flows for such fiscal year, prepared
in accordance with generally accepted accounting principles and accompanied by
the opinion of its independent certified public accountants and (ii) within 45
days following the end of each of its fiscal quarters, beginning with the fiscal
quarter ending September 30, 2001, its unaudited consolidated balance sheet as
of the end of such fiscal quarter, and the related unaudited consolidated
statements of income and cash flows for such fiscal quarter, prepared in
accordance with generally accepted accounting principles;

 

- 39 -



--------------------------------------------------------------------------------

(e) Each of the Issuer, the Sellers and the Servicer shall furnish to the
Administrative Agent and each Agent promptly after known to such party,
information with respect to any action, suit or proceeding involving such party
or any of its Affiliates by or before any court or any Governmental Authority
which, if adversely determined, would have a material and adverse effect on such
party or the transactions contemplated by, or such party’s ability to perform
its obligations under, this Agreement or the Related Documents;

 

(f) From the Closing Date until the Termination Date, each of the Sellers, the
Servicer and the Issuer, as applicable, will, at any time and from time to time
during regular business hours, on at least five Business Days’ (or if a
Termination Event or event or condition which, with the passage of time or the
giving of notice, or both, would become a Termination Event has occurred, one
Business Day’s) notice to the related Seller, the Servicer and the Issuer, as
the case may be, permit the Administrative Agent and each Agent, or its agents
or representatives, at the cost and expense of the Sellers, in the case of one
visit per year or, if a Termination Event or event or condition which, with the
passage of time or the giving of notice, or both, would become a Termination
Event has occurred, at any time, and otherwise at the expense of the
Administrative Agent or such Agent, as the case may be, (i) to examine all
books, records and documents (including computer tapes and disks) in the
possession or under the control of either Seller, the Servicer or the Issuer, as
the case may be, relating to the Receivables, and (ii) to visit the offices and
properties of each Seller, the Servicer or the Issuer, as applicable, for the
purpose of examining such materials described in clause (i) above. Any
information obtained by the Administrative Agent or an Agent pursuant to this
subsection 5.1(f) shall be held in confidence by the Administrative Agent or
such Agent, as applicable, in accordance with the provisions of Section 6.2
hereof, except that the Administrative Agent or such Agent may disclose such
information to any Class B Purchaser which shall hold such information in
accordance with the provisions of Section 6.2 hereof;

 

(g) The Servicer shall furnish to the Administrative Agent and each Agent,
promptly after the occurrence of any Termination Event, a certificate of an
appropriate officer of the Servicer setting forth the circumstances of such
Termination Event and any action taken or proposed to be taken by the Servicer
or the related Seller with respect thereto;

 

ARTICLE 6  MUTUAL COVENANTS REGARDING CONFIDENTIALITY

 

6.1 Covenants. Each of AFC, individually and as Seller, the Issuer and
AmeriCredit, individually, as Seller and as Servicer, severally and with respect
to itself only, covenants and agrees to hold in confidence, and not disclose to
any Person, the terms of this Agreement (including any fees payable in
connection with this Agreement or the identity of any CP Conduit which is a
purchaser or beneficial owner of Class B Notes under this Agreement), except as
the Administrative Agent or such Agent or Class B Purchaser may have consented
to in writing prior to any proposed disclosure and except it may disclose such
information (i) to its officers, employees, agents and legal advisors who are
directly involved in the consideration of this Agreement (and then only on a
confidential basis) and (ii) as required by applicable law or compulsory legal
process; provided, that, in the case of clause (ii), AFC, each Seller, the
Issuer, AmeriCredit or the Servicer, as applicable, will use all reasonable
efforts to maintain confidentiality and will (unless otherwise prohibited by
law) notify the affected Administrative Agent, Agent or Class B Purchaser of its
intention to make any such disclosure prior to making such disclosure.

 

- 40 -



--------------------------------------------------------------------------------

6.2 Covenants of Class B Purchasers. Subject to the provisions of Section 8.1(c)
hereof, the Administrative Agent and each Agent and Class B Purchaser, severally
and with respect to itself only, covenants and agrees that any nonpublic
information obtained by it pursuant to this Agreement shall be held in
confidence (it being understood that documents provided to the Administrative
Agent or any Agent or Class B Purchaser hereunder may in all cases be
distributed to the Administrative Agent or to any Agent or Class B Purchaser)
except that the Administrative Agent or such Agent or Class B Purchaser may
disclose such information (i) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding
provided that, unless prohibited by a Requirement of Law, the Administrative
Agent or such Agent or Class B Purchaser shall provide prompt notice of such
order to the affected party, (ii) upon the request or demand of any regulatory
authority having jurisdiction over the Administrative Agent or any Agent or
Class B Purchaser or any of its affiliates, (iii) to the extent that such
information becomes publicly available other than by reason of improper
disclosure by the Administrative Agent or such Agent or Class B Purchaser, (iv)
to its affiliates, employees, legal counsel, independent auditors and other
experts or agents who need to know such information and are informed of the
confidential nature of such information, (v) for purposes of establishing a “due
diligence” defense, (vi) which was available to the Administrative Agent or such
Agent or Class B Purchaser on a nonconfidential basis from a source other than
the affected party, provided that such source was not to the knowledge of the
Administrative Agent or such Agent or Class B Purchaser bound by a
confidentiality agreement with the affected party, (vii) has been independently
acquired or developed by the Administrative Agent or such Agent or Class B
Purchaser without violating any of the Administrative Agent or such Agent or
Class B Purchaser’s obligations under this engagement letter or (viii) at any
time following the date three years after the date of this Agreement. No
disclosure pursuant to subsection (viii) shall be made if the confidential
information consists of non-public personal information, which shall include all
Personally Identifiable Financial Information (as defined herein) in any list,
description or other grouping of consumers/customers, and publicly available
information pertaining to them, that is derived using any Personally
Identifiable Financial Information that is not publicly available, and shall
further include all Non-Public Personally Identifiable Information as defined by
federal regulations implementing the Gramm-Leach-Bliley Act, as amended from
time to time. “Personally Identifiable Financial Information” means any
information a consumer provides to a party in order to obtain financial product
or service, any information a party otherwise obtains about a consumer in
connection with providing a financial product or service to that consumer, and
any information about consumer resulting from any transaction involving a
financial product or service between a party and a consumer. Personally
Identifiable Financial Information may include, without limitation, a consumer’s
first and last name, physical address, zip code, e-mail address, phone number,
Social Security number, birth date, account number and any information that
identifies, or when tied to the above information may identify, a consumer.

 

ARTICLE 7  THE AGENTS

 

7.1 Appointment. Each Class B Purchaser and each Agent hereby consents and
agrees to the appointment of the Administrative Agent pursuant to the terms of
the

 

- 41 -



--------------------------------------------------------------------------------

Indenture, and each such Class B Purchaser and Agent irrevocably authorizes the
Administrative Agent, as the agent for such Class B Purchaser or Agent, to take
such action on its behalf under the provisions of this Agreement and the other
Related Documents and to exercise such powers and perform such duties here under
and thereunder as are expressly delegated to the Administrative Agent by the
terms of this Agreement and the other Related Documents, together with such
other powers as are reasonably incidental thereto. Each Class B Purchaser in
each Purchaser Group hereby irrevocably designates and appoints the Agent for
such Purchaser Group as the agent of such Class B Purchaser under this
Agreement, and each such Class B Purchaser irrevocably authorizes such Agent, as
the agent for such Class B Purchaser, to take such action on its behalf under
the provisions of the Related Documents and to exercise such powers and perform
such duties thereunder as are expressly delegated to such Agent by the terms of
the Related Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, neither the Administrative Agent nor any Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Class B Purchaser, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent or any
Agent. To the extent that any provision of this Article 7 with respect to the
relationship between an Agent and the Class B Purchasers in its Purchaser Group
conflicts with any agreement between such Class B Purchasers and such Agent set
forth in any agreement with respect to a Support Facility, the terms of such
other agreement will control.

 

7.2 Delegation of Duties. Each Agent may execute any of its duties under any of
the Related Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

7.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (a)
liable to any of the Class B Purchasers for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with any of the Related
Documents (except for its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Class B Purchasers
for any recitals, statements, representations or warranties made by AFC, either
Seller, the Issuer, AmeriCredit, the Servicer, the Administrative Agent, the
Trust Collateral Agent, the Backup Servicer, or the Trustee or any officer
thereof contained in any of the Related Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by an
Agent under or in connection with, any of the Related Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any of the Related Documents or for any failure of AFC, either
Seller, the Issuer, AmeriCredit, the Servicer, the Administrative Agent, the
Trust Collateral Agent, the Backup Servicer, or the Trustee to perform its
obligations thereunder. No Agent shall be under any obligation to any Class B
Purchaser to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, any of the other Related
Documents, or to inspect the properties, books or records of AFC, either Seller,
the Issuer, AmeriCredit, the Servicer, the Administrative Agent, the Trust
Collateral Agent, the Backup Servicer, or the Trustee.

 

- 42 -



--------------------------------------------------------------------------------

7.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, written statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Agent), independent accountants and other experts selected by
such Agent. Each Agent shall be fully justified in failing or refusing to take
any action under any of the Related Documents unless it shall first receive such
advice or concurrence of the Required Class B Owners and the Required Class B
Purchasers as it deems appropriate or it shall first be indemnified to its
satisfaction by the Class B Purchasers or by the Committed Purchasers in its
Purchaser Group, against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action. Each Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under any of the Related Documents in accordance with a request of (i) Class B
Owners in its Purchaser Group having Percentage Interests aggregating greater
than 50% of the aggregate Percentage Interests of all Class B Owners in such
Purchaser Group, and (ii) Committed Purchasers in its Purchaser Group having
Commitments aggregating greater than 50% of the aggregate Commitments of all
Committed Purchasers in such Purchaser Group, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all present and
future Class B Purchasers in such Purchaser Group.

 

7.5 Notices. No Agent shall be deemed to have knowledge or notice of the
occurrence of any breach of this Agreement or the occurrence of any Termination
Event unless such Agent has received notice from the Servicer, the Trustee or
any Class B Purchaser, referring to this Agreement and describing such event. In
the event any Agent receives such a notice, it shall promptly give notice
thereof to the Class B Purchasers in its Purchaser Group. Each Agent shall take
such action with respect to such event as shall be reasonably directed by (i)
Class B Owners in its Purchaser Group having Percentage Interests aggregating
greater than 50% of the aggregate Percentage Interests of all Class B Owners in
such Purchaser Group, and (ii) Committed Purchasers in its Purchaser Group
having Commitments aggregating greater than 50% of the aggregate Commitments of
all Committed Purchasers in such Purchaser Group; provided that unless and until
such Agent shall have received such directions, such Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such event as it shall deem advisable in the best interests of the Class B
Purchasers or of the Class B Purchasers in its Purchaser Group, as applicable.

 

7.6 Non-Reliance on Agents and Other Class B Purchasers. Each Class B Purchaser
expressly acknowledges that no Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of AFC, the Sellers, the Issuer, AmeriCredit, the
Servicer, the Administrative Agent, the Trust Collateral Agent, the Backup
Servicer or the Trustee shall be deemed to constitute any representation or
warranty by any Agent to any Class B Purchaser. Each Class B Purchaser
represents to each Agent that it has, independently and without reliance upon
any Agent or any other Class B Purchaser, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of AFC, the Sellers, the Issuer, AmeriCredit, the
Servicer, the Administrative Agent, the Trust Collateral Agent, the Backup
Servicer, the Trustee, and the Receivables and

 

- 43 -



--------------------------------------------------------------------------------

made its own decision to purchase its interest in the Class B Notes hereunder
and enter into this Agreement. Each Class B Purchaser also represents that it
will, independently and without reliance upon any Agent or any other Class B
Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis, appraisals and
decisions in taking or not taking action under any of the Related Documents, and
to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of AFC, the Sellers, the Issuer, AmeriCredit, the Servicer, the
Administrative Agent, the Trust Collateral Agent, the Backup Servicer, the
Trustee, and the Receivables. Except for notices, reports and other documents
received under Section 5 hereof, no Agent shall have any duty or responsibility
to provide any Class B Purchaser with any credit or other information concerning
the business, operations, property, condition (financial or otherwise),
prospects or creditworthiness of AFC, the Sellers, the Issuer, AmeriCredit, the
Servicer, the Administrative Agent, the Trust Collateral Agent, the Backup
Servicer, the Trustee, and the Receivables which may come into the possession of
such Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

7.7 Indemnification. The Committed Purchasers in each Purchaser Group agree to
indemnify the Agent for such Purchaser Group in its capacity as such (without
limiting the obligation (if any) of AFC, the Sellers, the Issuer, AmeriCredit
and the Servicer to reimburse such Agent for any such amounts), ratably
according to their respective Commitments (or, if the Commitments have
terminated, Percentage Interests), in each case from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the obligations under this
Agreement, including the Class B Principal Balance) be imposed on, incurred by
or asserted against such Agent in any way relating to or arising out of this
Agreement, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by the Agent
under or in connection with any of the foregoing; provided that no Class B
Purchaser shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of an Agent resulting from its own gross negligence or
willful misconduct. The agreements in this subsection shall survive the payment
of the obligations under this Agreement, including the Class B Principal
Balance.

 

7.8 Agents in their Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
AFC, either Seller, the Issuer, AmeriCredit, the Servicer, the Administrative
Agent, the Trust Collateral Agent, the Backup Servicer, or the Trustee as though
such Agent were not an agent hereunder. In addition, the Class B Purchasers
acknowledges that one or more Persons which are Agents may act (i) as
administrator, sponsor or agent for one or more CP Conduits and in such capacity
acts and may continue to act on behalf of each such CP Conduit in connection
with its business, and (ii) as the agent for certain financial institutions
under the liquidity and credit enhancement agreements relating to this Agreement
to which any one or more CP Conduits is party and in various other capacities
relating to the business of any such CP Conduit under various agreements. Any
such Person, in its capacity as Agent, shall not, by virtue of its acting in any
such other capacities, be deemed to have duties or responsibilities hereunder or
be held to a standard of care in connection with the performance of its duties
as an Agent other than as expressly provided in this Agreement. Any Person which
is an Agent may act as an Agent without regard to and without additional duties
or liabilities arising from its role as such administrator or agent or arising
from its acting in any such other capacity.

 

- 44 -



--------------------------------------------------------------------------------

7.9 Successor Agents. Any Agent may resign as Agent upon ten days’ notice to the
Class B Purchasers in its Purchaser Group, the Administrative Agent and each
other Agent, the Trustee, the Sellers and the Servicer with such resignation
becoming effective upon a successor agent succeeding to the rights, powers and
duties of the Agent pursuant to this Section 7.9. If an Agent shall resign as
Agent under this Agreement, then (i) Class B Owners in its Purchaser Group
having Percentage Interests aggregating greater than 51% of the aggregate
Percentage Interests of all Class B Owners in such Purchaser Group, and (ii)
Committed Purchasers in its Purchaser Group having Commitments aggregating
greater than 51% of the aggregate Commitments of all Committed Purchasers in
such Purchaser Group shall appoint from among the Committed Purchasers in such
Purchaser Group a successor agent for such Purchaser Group. Any successor agent
shall succeed to the rights, powers and duties of resigning Agent, and the term
“Agent” shall mean such successor agent effective upon its appointment, and the
former Agent’s rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement. After the retiring Agent’s resignation as Agent, the
provisions of this Article 7 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

 

ARTICLE 8  SECURITIES LAWS; TRANSFERS

 

8.1 Transfers of Class B Notes.

 

(a) Each Class B Purchaser shall execute and deliver to the Issuer on the
Closing Date an Investment Letter substantially in the form attached hereto as
Exhibit A. Each Class B Owner agrees that the beneficial interest in the Class B
Notes purchased by it will be acquired for investment only and not with a view
to any public distribution thereof, and that such Class B Owner will not offer
to sell or otherwise dispose of any Class B Note acquired by it (or any interest
therein) in violation of any of the requirements of the Securities Act or any
applicable state or other securities laws. Each Class B Owner acknowledges that
it has no right to require the AmeriCredit, AFC or the Issuer to register, under
the Securities Act of 1933, as amended, or any other securities law, the Class B
Notes (or the beneficial interest therein) acquired by it pursuant to this
Agreement, any Joinder Supplement or any Transfer Supplement. Each Class B Owner
hereby confirms and agrees that in connection with any transfer or syndication
by it of an interest in the Class B Notes, such Class B Owner has not engaged
and will not engage in a general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

(b) Each initial purchaser of a Class B Note or any interest therein and any
Assignee thereof or Participant therein shall certify to the Issuer, the
Sellers, the Servicer, the Trustee, the Administrative Agent and the Agent for
its Purchaser Group that it is either (i) a citizen or resident of the United
States, (ii) a corporation or other entity organized in or under the laws of the
United States or any political subdivision thereof or (iii) a person not
described in (i)

 

- 45 -



--------------------------------------------------------------------------------

or (ii) who is entitled to receive payments under this Agreement and with
respect to the Class B Notes without deduction or withholding of any United
States federal income taxes and whose ownership of any interest in a Class B
Note will not result in any withholding obligation with respect to any payments
with respect to the Class B Notes by any Person and who will furnish to the
Issuer, the Sellers, the Servicer, the Trustee, the Administrative Agent, the
Agent for its Purchaser Group, and to the Class B Owner making the Transfer the
forms described in subsection 2.5(c).

 

(c) Any sale, transfer, assignment, participation, pledge, hypothecation or
other disposition (a “Transfer”) of a Class B Note, a Commitment or any interest
therein may be made only in accordance with this Section 8.1. Any partial
Transfer (other than from a CP Conduit to a related Support Party) of an
interest in a Class B Note, a Commitment or any Purchaser Percentage by a
Committed Purchaser shall be in respect of, at least $5,000,000 in the
aggregate, which may be composed of (A) Class B Principal Balance or (B) to the
extent in excess of the Class B Principal Balance subject to such Transfer,
Commitment hereunder. Any Transfer of an interest in a Class B Note otherwise
permitted by this Section 8.1 will be permitted only if it consists of a pro
rata percentage interest in all payments made with respect to the Class B
Purchaser’s beneficial interest in such Class B Note. No Class B Note or any
interest therein may be Transferred by Assignment or Participation to any Person
(each, a “Transferee”) unless the Transferee is a Permitted Transferee and prior
to the Transfer the Transferee shall have executed and delivered to the Agent
and the Issuer an Investment Letter. A transferring Class B Purchaser shall
promptly notify the Servicer of each Transfer other than (x) an Assignment (with
respect to which the Administrative Agent is obligated to deliver notice) and
(y) a pledge or hypothecation to a Support Party by a Class B Purchaser which is
a Conduit Purchaser.

 

Each of AFC, the Sellers, the Issuer, AmeriCredit and the Servicer authorizes
each Class B Purchaser to disclose to any Transferee and Support Party and any
prospective Transferee or Support Party any and all confidential information in
the Class B Purchaser’s possession concerning this Agreement or the Related
Documents or concerning the Receivables or such party which has been delivered
to any Agent or such Class B Purchaser pursuant to this Agreement or the Related
Documents (including information obtained pursuant to rights of inspection
granted hereunder) or which has been delivered to such Class B Purchaser by or
on behalf of AFC, either Seller, the Issuer, AmeriCredit and the Servicer in
connection with such Class B Purchaser’s evaluation of the Receivables, AFC, the
Sellers, the Issuer, AmeriCredit or the Servicer prior to becoming a party to,
or purchasing an interest in this Agreement or the Class B Notes; provided that
prior to any such disclosure, such Transferee or Support Party or prospective
Transferee or Support Party shall have agreed in writing to comply with the
confidentiality provisions of Section 6.2, and a copy of such written agreement
as to compliance has been finished to the Servicer and the Administrative Agent.

 

(d) Each Class B Purchaser may, in accordance with applicable law, at any time
grant participations in all or part of its Commitment or its interest in the
Class B Notes, including the payments due to it under this Agreement and the
Related Documents (each, a “Participation”), to any Permitted Transferee (each
such Permitted Transferee, a “Participant”); provided, however, that no
Participation shall be granted to any Person (i) unless and until the Agent for
such Class B Purchaser’s Purchaser Group shall have consented thereto, (ii) the

 

- 46 -



--------------------------------------------------------------------------------

conditions to Transfer specified in this Agreement, including in subsection
8.1(c) hereof, shall have been satisfied, and (iii) that such Participation
consists of a pro rata percentage interest in all payments made with respect to
such Class B Purchaser’s beneficial interest (if any) in the Class B Notes. In
connection with any such Participation, each Agent for a Purchaser Group shall
maintain a register of each Participant of members of its Purchaser Group and
the amount of each related Participation. Each Class B Purchaser hereby
acknowledges and agrees that (A) any such Participation will not alter or affect
such Class B Purchaser’s direct obligations hereunder, and (B) neither the
Trustee, the Issuer, the Trust Collateral Agent, the Backup Servicer, any Seller
nor the Servicer shall have any obligation to have any communication or
relationship with any Participant. Each Class B Purchaser and each Participant
shall comply with the provisions of subsection 2.5(c) of this Agreement. No
Participant shall be entitled to Transfer all or any portion of its
Participation, without the prior written consent of the Agent for its Purchaser
Group. Each Participant shall be entitled to receive additional amounts and
indemnification pursuant to Sections 2.4, 2.5 and 2.6 hereof as if such
Participant were a Class B Purchaser and such Sections applied to its
Participation; provided, in the case of Section 2.5, that such Participant has
complied with the provisions of subsection 2.5(c) hereof as if it were a Class B
Purchaser; provided, further, no Participant shall be entitled to receive
additional amounts or indemnification in amounts in excess of those the
participating Class B Purchaser would have been entitled to receive in respect
of the amount of the participation transferred to such Participant had no such
participation occurred. Each Class B Purchaser shall give the Agent for its
Purchaser Group notice of the consummation of any sale by it of a Participation.
It shall be a further condition to the grant of any Participation that the
Participant shall have certified, represented and warranted that (i) it is
entitled to (A) receive payments with respect to its participation without
deduction or withholding of any United States federal income taxes and (B) an
exemption from United States backup withholding tax, and (ii) to the extent such
Participant has not otherwise directly provided such forms to the Issuer, the
Sellers, the Servicer and the Trustee, (A) prior to the date on which the first
interest payment is due to such Participant, such Participant will provide to
the Issuer, AFC, the Servicer and Trustee, the forms described in subsection
2.5(c) (subject to the Issuer’s consent, as applicable and as set forth therein)
as though the Participant were a Class B Purchaser, and (B) such Participant
similarly will provide subsequent forms as described in subsection 2.5(c) with
respect to such participant as though it were a Class B Purchaser.

 

(e) Each Class B Purchaser may, with the consent of the Agent for its Purchaser
Group and in accordance with applicable law, sell, transfer or assign (each, an
“Assignment”), to any Permitted Transferee (each, an “Assignee”) all or any part
of its Commitment (if any) or its interest in the Class B Notes and its rights
and obligations under this Agreement and the Related Documents pursuant to an
agreement substantially in the form attached hereto as Exhibit B hereto (a
“Transfer Supplement”), executed by such Assignee and such Class B Purchaser and
delivered to the Agent for its Purchaser Group for its acceptance and consent;
provided, however, that (i) no such assignment or sale shall be effective unless
and until the conditions to Transfer specified in this Agreement, including in
subsection 8.1(c) hereof, shall have been satisfied, (ii) no assignment or sale
by a Committed Purchaser shall be effective without the consent of the CP
Conduit in its Purchaser Group, (iii) no assignment or sale which results in the
addition of a new Purchaser Group shall be effective without the consent of the
Administrative Agent (which consent shall not unreasonably be withheld), and
(iv) in no event shall the consent of an Agent, the Administrative Agent or the
Issuer be required in the case of

 

- 47 -



--------------------------------------------------------------------------------

an assignment by a CP Conduit of its interest in the Class B Notes and its
rights and obligations under this Agreement and the Related Documents to any one
or more of its Committed Purchasers in its Purchaser Group or to any Support
Party with respect to such CP Conduit; provided, further, however, that, with
respect to any Assignment by one member of a Purchaser Group to another Person
already a member of such Purchaser Group of its rights with respect to the Class
B Note (but none of its Commitment, if any), it shall not be necessary to
execute a Transfer Supplement so long as the Agent for such Purchaser Group
gives prompt written notice of such Assignment to the Administrative Agent, the
Servicer and the Issuer. From and after the effective date determined pursuant
to such Transfer Supplement, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Transfer Supplement, have the rights and
obligations of a Class B Purchaser hereunder as set forth therein and (y) the
transferor Class B Purchaser shall, to the extent provided in such Transfer
Supplement, be released from its Commitment and other obligations under this
Agreement; provided, however, that after giving effect to each such Assignment,
the obligations released by any such Class B Purchaser shall have been assumed
by an Assignee or Assignees. Such Transfer Supplement shall be deemed to amend
this Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Assignee and the resulting adjustment of Percentage Interests,
Purchaser Percentages or Liquidity Percentages arising from the Assignment. Upon
its receipt and acceptance of a duly executed Transfer Supplement, the Agent for
the applicable Purchaser Group (or, in the case of an Assignment by which a new
Purchaser Group is added to this Agreement, the Administrative Agent) shall on
the effective date determined pursuant thereto give notice of such acceptance to
the Issuer, the Sellers, the Servicer and the Trustee.

 

Upon instruction to register a transfer of a Class B Purchaser’s beneficial
interest in the Class B Notes (or portion thereof) and surrender for
registration of transfer of such Class B Purchaser’s Class B Note(s) (if
applicable) and delivery to the Issuer of an Investment Letter, executed by the
registered owner (and the beneficial owner if it is a Person other than the
registered owner), and receipt by the Trustee of a copy of the duly executed
related Transfer Supplement and such other documents as may be required under
this Agreement, such beneficial interest in the Class B Notes (or portion
thereof) shall be transferred in the records of the Trustee and the applicable
Agent and, if requested by the Assignee, new Class B Notes shall be issued to
the Assignee and, if applicable, the transferor Class B Purchaser in amounts
reflecting such Transfer as provided in the Indenture. Successive registrations
of Transfers as aforesaid may be made from time to time as desired, and each
such registration of a transfer to a new registered owner shall be noted on the
Note Register.

 

(f) Each Class B Purchaser may pledge its interest in the Class B Notes to any
Federal Reserve Bank as collateral in accordance with applicable law.

 

(g) Any Class B Purchaser shall have the option to change its Investing Office,
provided that such Class B Purchaser shall have prior to such change in office
complied with the provisions of subsection 2.5(c) hereof and provided further
that such Class B Purchaser shall not be entitled to any amounts otherwise
payable under Section 2.4 or 2.5 hereof resulting solely from such change in
office unless such change in office was mandated by applicable law or by such
Class B Purchaser’s compliance with the provisions of this Agreement.

 

- 48 -



--------------------------------------------------------------------------------

(h) Each Support Party shall be entitled to receive additional payments and
indemnification pursuant to Sections 2.4, 2.5 and 2.6 hereof as though it were a
Class B Purchaser and such Section applied to its interest in or commitment to
acquire an interest in the Class B Notes; provided that such Support Party shall
not be entitled to additional payments pursuant to (i) Section 2.4 by reason of
Regulatory Changes which occurred prior to the date it became an Support Party
or (ii) Section 2.5 attributable to its failure to satisfy the requirements of
subsection 2.5(c) as if it were a Class B Purchaser, and provided further, that
unless such Support Party is a Permitted Transferee or has been consented to by
the Issuer, such Support Party shall be entitled to receive additional amounts
pursuant to Sections 2.4 or 2.5 only to the extent that its related CP Conduit
would have been entitled to receive such amounts in the absence of the
commitment and Support Advances from such Support Party; provided, further, no
Participant shall be entitled to receive additional amounts or indemnification
in amounts in excess of those the participating Class B Purchaser would have
been entitled to receive in respect of the amount of the participation
transferred to such Participant had no such participation occurred.

 

(i) Each Support Party claiming increased amounts described in Sections 2.4 or
2.5 hereof shall furnish, through its related CP Conduit, to the Issuer, the
Sellers, the Servicer, the Trustee and the Agent for the applicable Purchaser
Group a certificate setting forth the basis and amount of each request by such
Support Party for any such amounts referred to in Sections 2.4 or 2.5, such
certificate to be conclusive with respect to the factual information set forth
therein absent manifest error.

 

(j) In the event that a Committed Purchaser is a Downgraded Purchaser, the
related CP Conduit shall have the right to replace such Committed Purchaser with
a replacement Committed Purchaser consented to by the Issuer (which consent
shall not be withheld except for a commercially reasonable purpose or reason),
which replacement Purchaser shall succeed to the rights of such Committed
Purchaser under this Agreement in respect of its Commitment as a Committed
Purchaser, and such Committed Purchaser shall assign such Commitment and its
interest in the Class B Notes to such replacement Committed Purchaser in
accordance with the provisions of this Section 8.1; provided, that (A) such
Committed Purchaser shall not be replaced hereunder with a new investor until
such Committed Purchaser has been paid in full its Percentage Interest of the
Class B Principal Balance and all accrued and unpaid interest thereon by such
new investor and all other amounts (including all amounts owing under Sections
2.4, 2.5 and 2.6 of this Agreement) owed to it and to all Participants with
respect to such Committed Purchaser pursuant to this Agreement, and (ii) if the
Committed Purchaser to be replaced is an Agent, a replacement agent shall have
been appointed in accordance with Section 7.9 hereof, and the Agent to be
replaced shall have been paid all amounts owing to it as agent pursuant to this
Agreement. For purposes of this subsection, a Committed Purchaser shall be a
“Downgraded Purchaser” if and so long as the credit rating assigned to its
short-term obligations by Moody’s or Standard & Poor’s on the date on which it
became a party to this Agreement shall have been reduced or withdrawn, or as may
be otherwise agreed among the Issuer, such Committed Purchaser and the CP
Conduit in its Purchaser Group. Any Committed Purchaser which becomes a
Downgraded Purchaser will give the Issuer and the Servicer notice of such
reduction or withdrawal within 10 Business Days after the date thereof.

 

- 49 -



--------------------------------------------------------------------------------

(k) The Commitment of each Committed Purchaser in respect of its related CP
Conduit shall not relate to any Assignee of such CP Conduit. Upon any Assignment
by a CP Conduit of its Percentage Interest in the Class B Principal Balance to a
Person which is not one of its Committed Purchasers, the Commitment of each of
its related Committed Purchasers shall be reduced by an amount equal to the
assigned Percentage Interest times such Commitment. Without the prior consent of
the Administrative Agent and the Issuer, a CP Conduit may not enter into an
Assignment with any Assignee other than (i) one or more of its Committed
Purchasers, or (ii) one or more other Persons which, after giving effect to such
Assignment and any concurrent Assignments, will be CP Conduits having Committed
Purchasers which have, aggregate new Commitments equal to the aggregate
reductions of Commitments pursuant to the preceding sentence.

 

(l) In the event that a Class B Purchaser (or a Participant or Support Party for
such Class B Purchaser) is entitled to receive additional payments pursuant to
Section 2.4 or 2.5 hereof, the Issuer shall have the right to seek a Replacement
Purchaser not so affected and which is reasonably acceptable to the Agent for
such Purchaser Group to replace such affected Class B Purchaser. No replacement
of a Class B Purchaser shall be effected pursuant to this subsection 8.1(l) if,
after giving effect thereto, any amounts shall be owing to the replaced Class B
Purchaser hereunder. Each affected Class B Purchaser hereby agrees to take all
actions reasonably necessary to permit a Replacement Purchaser to succeed to its
rights and obligations hereunder.

 

Notwithstanding the foregoing or the provisions of subsection 8.1(j), (i) if the
Class B Purchaser being replaced pursuant to this subsection is a Committed
Purchaser, the Replacement Purchaser shall be acceptable to the CP Conduit in
its Purchaser Group in its sole discretion and (ii) if the Class B Purchaser
being replaced is a CP Conduit, the Replacement Purchaser shall be acceptable to
each Committed Purchaser in its Purchaser Group and to the Administrative Agent
in their sole discretion, and in either such case it shall be a condition of
such replacement that such Replacement Purchaser enter into substitute Support
Facilities for those to which the Class B Purchaser being replaced is a party on
terms mutually acceptable to the parties thereto. In addition, if the Class B
Purchaser to be replaced is an Agent or the Administrative Agent or is a CP
Conduit which is administered or sponsored by an Agent or the Administrative
Agent, it shall be a condition of such replacement that a replacement Agent or
Administrative Agent shall have been appointed in accordance with Section 7.9,
and the Agent or Administrative Agent to be replaced shall have been paid all
amounts owing to it as Agent or Administrative Agent, as applicable pursuant to
this Agreement.

 

8.2 Tax Characterization. It is the intention of the parties hereto that the
Class B Notes be treated for tax purposes as indebtedness, and the parties
hereto agree to so treat the Class B Notes (to the extent permitted by law).

 

ARTICLE 9  MISCELLANEOUS

 

9.1 Amendments and Waivers. This Agreement may not be amended, supplemented or
modified nor may any provision hereof be waived except in accordance with the
provisions of this Section 9.1. With the written consent of the Required Class B
Owners and the Required Class B Purchasers and subject to the satisfaction of
the Rating Agency Condition,

 

- 50 -



--------------------------------------------------------------------------------

the Administrative Agent, each Agent, the Issuer, the Sellers and the Servicer
may, from time to time, enter into written amendments, supplements, waivers or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of any party hereto or waiving, on such
terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement; provided, however, that no such amendment,
supplement, waiver or modification shall (i) reduce the amount or extend the
maturity of any Class B Note or reduce the rate or extend the time of payment of
interest thereon, increase the obligation, if any, of any CP Conduit, or reduce
or alter the timing of any other amount payable to any Class B Purchaser
hereunder or under the Sale and Servicing Agreement or the Indenture, or
increase the Commitment of any Committed Purchaser, in each case without the
consent of the Class B Purchasers affected thereby, (ii) amend, modify or waive
any provision of this Section 9.1, or the definition of “Class B Principal
Balance”, or reduce the percentage specified in the definition of Majority Class
B Owners, Majority Class B Purchasers, Required Class B Owners or Required Class
B Purchasers, in each case without the written consent of all Class B Purchasers
or (iii) amend, modify or waive any provision of Section 7 of this Agreement
without the written consent of each Agent affected by such amendment,
modification or wavier. Any waiver of any provision of this Agreement shall be
limited to the provisions specifically set forth therein for the period of time
set forth therein and shall not be construed to be a waiver of any other
provision of this Agreement.

 

An Agent may cast any vote or give any consent or direction under the Sale and
Servicing Agreement, the Indenture or other Related Documentation on behalf of
the Holders (as defined in the Indenture) of Class B Notes in its Purchaser
Group if it has been directed to do so by Class B Owners in such Purchaser Group
having Percentage Interests aggregating greater than 50% of the aggregate
Percentage Interests of all Class B Owners in such Purchaser Group.

 

9.2 Notices.

 

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or, in the case of mail or telecopy notice, when
received, addressed as follows or, with respect to an Agent or Class B
Purchaser, as set forth on the signature pages hereto or in its respective
Joinder Supplement or Transfer Supplement, or, with respect to the Issuer, the
Sellers or the Servicer, as set forth in the Indenture or to such other address
as may be hereafter notified by the respective parties hereto:

 

Administrative

  Deutsche Bank Trust Company Americas

    Agent:

  Mail Stop: NYC1701     60 Wall Street     New York, NewYork 10005    
Attention: Jim Portela / Donna Liparulo     Telephone: (212) 602-1099    
Telefax: (212) 669-0143

 

(b) Unless otherwise directed by the Administrative Agent, all payments to it
shall be made by federal wire to the Administrative Agent, at its account
(Account # 99-401-268

 

- 51 -



--------------------------------------------------------------------------------

Reference: AmeriCredit Corp Attn: Donna Liparulo) maintained at Deutsche Bank
Trust Company Americas, New York, NY 10005 (ABA# 021-001-033), or such other
account as the Administrative Agent may designate in writing to the Issuer. The
Administrative Agent shall distribute such payments to the Class B Purchasers
promptly upon receipt. Unless otherwise directed by an Agent or Class B
Purchaser, all payments to it shall be made by federal wire to the account
specified on the signature pages hereto or in the Joinder Supplement or Transfer
Supplement by which it became a party hereto (provided, in the case of an
account specified in a Joinder Supplement or Transfer Supplement, that the
Agent, the Issuer, the Servicer or the Trustee, as the case may be, shall have
received notice thereof).

 

(c) The Administrative Agent will promptly forward copies of all certificates,
notices and reports received hereunder to the Agents.

 

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any party hereto, any right, remedy, power or
privilege under any of the Related Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege under any of the Related Documents preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided in the Related Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

9.4 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of AFC, the Sellers, AmeriCredit, the Servicer, the Issuer, the
Administrative Agent, the Agents, the Class B Purchasers, any Transferee and
their respective successors and permitted assigns, and, to the extent provided
herein, to each Indemnitee, Participant and Support Party and their respective
successors and assigns; provided that, except as provided in Section 6.4, 7.3 or
11.4 of the Sale and Servicing Agreement, AFC, the Sellers, AmeriCredit and the
Servicer may not assign or transfer any of their respective rights or
obligations under this Agreement without the prior written consent of the
Required Class B Owners and the Required Class B Purchasers; provided, further,
that in connection with any such assignment (including an assignment by
operation of law), the assignee shall expressly agree in writing to assume all
the obligations of AFC, a Seller, AmeriCredit or the Servicer, as applicable,
hereunder and provided further that no assignment permitted hereunder shall
relieve AFC, either Seller, AmeriCredit or the Servicer, as applicable, from any
obligations arising hereunder prior to such assignment (including obligations
with respect to breaches of representations and warranties made herein).

 

9.5 Successors to Servicer. In the event that a transfer of servicing occurs
under Section 8.3 of the Sale and Servicing Agreement, (i) from and after the
effective date of such transfer, the Successor Servicer shall be the successor
in all respects to the Servicer and shall be responsible for the performance of
all functions to be performed by the Servicer from and after such date, except
as provided in the Sale and Servicing Agreement, and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
by the terms and provisions hereof, and all references in this Agreement to the
Servicer shall be deemed to refer to the Successor Servicer, and (ii) as of the
date of such transfer, the Successor Servicer shall be deemed to have made with
respect to itself the representations and warranties made in Section 4.1 hereof
(in the case of subsection 4.1(a) with appropriate factual changes); provided,
however, that the references to the Servicer contained in Section 5.1 of this
Agreement shall be

 

- 52 -



--------------------------------------------------------------------------------

deemed to refer to the Servicer with respect to responsibilities, duties and
liabilities arising out of an act or acts, or omission, or an event or events
giving rise to such responsibilities, duties and liabilities and occurring
during such time that the Servicer was Servicer under this Agreement and shall
be deemed to refer to the Successor Servicer with respect to responsibilities,
duties and liabilities arising out of an act or acts, or omission, or an event
or events giving rise to such responsibilities, duties and liabilities and
occurring during such time that the Successor Servicer acts as Servicer under
this Agreement; provided, however, to the extent that an obligation to indemnify
Indemnitees under Section 2.6 hereof arises as a result of any act or failure to
act of any Successor Servicer in the performance of servicing obligations under
the Sale and Servicing Agreement, such indemnification obligation shall be of
the Successor Servicer and not its predecessor. Upon any transfer of servicing
to a Successor Servicer, such Successor Servicer shall furnish to the
Administrative Agent and each Agent copies of its audited annual financial
statements for each of the three preceding fiscal years or if the Trustee or any
other banking institution becomes the Successor Servicer, such Successor
Servicer shall provide, in lieu of the audited financial statements required in
the immediately preceding clause, complete and correct copies of the publicly
available portions of its Consolidated Reports of Condition and Income as
submitted to the FDIC for the two most recent year end periods.

 

9.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

9.7 Severability. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction.

 

9.8 Integration. This Agreement and the Supplemental Fee Letters, as applicable,
represent the agreement of AFC (individually and as Seller), AmeriCredit
(individually, as Seller and as Servicer), the Issuer, the Administrative Agent,
the Agents and the Class B Purchasers with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any
party hereto relative to subject matter hereof not expressly set forth or
referred to herein or therein or in the Related Documents.

 

9.9 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

9.10 Jurisdiction; Consent to Service of Process. Each of the parties hereto
hereby irrevocably and unconditionally (i) submits, for itself and its property,
to the nonexclusive jurisdiction of any New York State court in New York County
or federal court of the United States of America for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment arising out of or relating to this Agreement; (ii)

 

- 53 -



--------------------------------------------------------------------------------

agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law,
federal court; (iii) agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law; (iv) consents that
any such action or proceeding may be brought in such courts and waives any
objection it may now or hereafter have to the laying of venue of any such action
or proceeding in any such court and any objection it may now or hereafter have
that such action or proceeding was brought in an inconvenient court, and agrees
not to plead or claim the same; (v) consents to service of process in the manner
provided for notices in Section 9.2 of this Agreement (provided that, nothing in
this Agreement shall affect the right of any such party to serve process in any
other manner permitted by law); and (vi) waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any such action
or proceeding any special, exemplary, punitive or consequential damages.

 

9.11 Termination. This Agreement shall remain in full force and effect until the
earlier to occur of (a) payment in full of the Class B Principal Balance and all
other amounts payable to the Class B Purchasers, the Agents and the
Administrative Agent hereunder and the termination of all Commitments and (b)
the Termination Date; provided, that the provisions of Sections 2.4, 2.5, 2.6,
6.1, 6.2, 7.7, 8.2, 9.10, 9.12 and 9.14 shall survive termination of this
Agreement and any amounts payable to the Administrative Agent, the Agents, Class
B Purchasers or any Affected Party thereunder shall remain payable thereto.

 

9.12 No Proceedings.

 

(a) The Administrative Agent and each Agent and each Class B Purchaser covenants
and agrees that it shall not institute against, or join any other Person in
instituting against, the Issuer or AFC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States for one
year and a day after the latest maturing Note has been paid.

 

(b) Each of AFC (individually and as Seller), AmeriCredit (individually, as
Seller and as Servicer), the Issuer, the Administrative Agent, each Agent and
each Class B Purchaser hereby agrees that it shall not institute or join
against, or knowingly or intentionally encourage or cooperate with any other
Person in instituting against, any CP Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and a day after the
latest maturing commercial paper note, medium term note or other debt security
issued by such CP Conduit is paid.

 

9.13 No Recourse.

 

(a) The obligations of each CP Conduit under this Agreement, or any other
agreement, instrument, document or certificate executed or delivered or issued
by such CP Conduit or any officer thereof are solely the corporate, limited
liability company or partnership obligations of such CP Conduit. No recourse
shall be had for the payment of any fee or other obligations, instrument,
document or certificate executed and delivered or issued by any CP Conduit or
any officer thereof in connection therewith, against any stockholder, limited
partner, employee, officer, director or incorporator of any CP Conduit.

 

- 54 -



--------------------------------------------------------------------------------

(b) Each of AFC (individually and as Seller), AmeriCredit (individually, as
Seller and as Servicer), the Issuer, the Administrative Agent, each Agent and
each Class B Purchaser hereby irrevocably waives all right of setoff that it may
have under contract (including this Agreement), applicable law or otherwise with
respect to any funds or monies of any CP Conduit at any time held by or in the
possession of such Person.

 

(c) Notwithstanding anything in this Agreement to the contrary, a CP Conduit
shall not have any obligation to pay any amount required to be paid by it
hereunder in excess of any amount available to such CP Conduit after paying or
making provision for the payment of its Commercial Paper Notes; and each of the
other parties hereto agrees that it will not have a claim under Section 101(5)
of the Bankruptcy Code if and to the extent that any such payment obligation
owed to it by such CP Conduit exceeds the amount available to such CP Conduit to
pay such amount after paying or making provision for the payment of its
Commercial Paper Notes.

 

9.14 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the purchase of the Class B Notes hereunder and
the termination of this Agreement.

 

9.15 Waiver of Jury Trial. EACH PARTY HERETO (INDIVIDUALLY AND, IN THE CASE OF
AFC, AS A SELLER, AND, IN THE CASE OF AMERICREDIT, AS A SELLER AND AS SERVICER)
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, THE CLASS B NOTES OR ANY OTHER
DOCUMENTS AND INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF
ANY PARTY HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THIS AGREEMENT AND FOR CLASS B PURCHASERS PURCHASING AN INTEREST
IN THE CLASS B NOTES DESCRIBED HEREIN AND THE ADMINISTRATIVE AGENT AND EACH
AGENT AGREEING TO ACT AS SUCH HEREUNDER.

 

9.16 Limitation of Liability of Owner Trustee. It is expressly understood and
agreed by the parties hereto that (a) this Agreement is executed and delivered
by Deutsche Bank Trust Company Delaware, not individually or personally but
solely as Owner Trustee of the Issuer, in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Deutsche Bank Trust Company Delaware but is made and intended for the purpose
for binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Deutsche Bank Trust Company Delaware, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto

 

- 55 -



--------------------------------------------------------------------------------

and by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall Deutsche Bank Trust Company Delaware be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Agreement or any other related
documents.

 

9.17 Amendment and Restatement of Indenture and Sale and Servicing Agreement.
Each Class B Purchaser hereby expressly consents to: (i) the amendment and
restatement of the Indenture as provided in the Second Amended and Restated
Indenture, dated as of November 5, 2003, by and among the Issuer, the Trustee
and the Administrative Agent, and (ii) the amendment and restatement of the Sale
and Servicing Agreement, as provided in the Second Amended and Restated Sale and
Servicing Agreement, dated as of October 31, by and among the Issuer, AFC, as a
Seller, AmeriCredit, as a Seller and Servicer, and Bank One, NA, in the forms
previously distributed to such Class B Purchaser.

 

9.18 CP Conduit as Committed Purchaser. Notwithstanding anything herein to the
contrary, a CP Conduit may execute this Agreement as both a CP Conduit and a
Committed Purchaser and, in such event, such CP Conduit shall have the rights
and obligations of both a CP Conduit and a Committed Purchaser set forth herein.
In no event shall the foregoing prevent a CP Conduit from exercising its rights
to Assign or Transfer some or all of its Class B Note to one or more Support
Parties.

 

9.19 Effectiveness of Amendment and Restatement. The amendment and restatement
of this Agreement set forth herein shall become effective as of the date hereof
upon (a) receipt by the Administrative Agent of counterparts of this Agreement
(whether by facsimile or otherwise) executed by each of the other parties hereto
and by Noteholders representing the Required Class B Owners and Required Class B
Purchasers, (b) receipt by the Administrative Agent (for the account of each
Class B Purchaser) of the extension and amendment fees due to each Class B
Purchaser under their respective fee letter agreements, each dated as of the
date hereof, among such Class B Purchaser, the Issuer and the Administrative
Agent and (c) satisfaction of the Rating Agency Condition.

 

9.20 Withdrawal of the La Fayette Purchaser Group. The parties hereto agree
that, effective as of the date hereof, (a) the La Fayette Purchaser Group has
withdrawn as a Purchaser Group, (b) La Fayette Asset Securitization LLC has
withdrawn as a Class B Owner, a Class B Purchaser and a CP Conduit, and (c)
Credit Lyonnais New York Branch has withdrawn as a Committed Purchaser and a
Class B Purchaser, and that such parties have ceased to be parties to this
Agreement. The La Fayette Purchaser Group, La Fayette Asset Securitization LLC
and Credit Lyonnais New York Branch have executed this Class B Note Purchaser
Agreement for the sole purpose of evidencing such withdrawals and that such
parties cease to be parties to the Agreement. Credit Lyonnais New York Branch
further acknowledges that, as of the date hereof, that certain Class B Floating
Rate Asset Backed Note, Registered No. B-2, made by AmeriCredit Master Trust and
dated as of March 8, 2002, has been cancelled and is of no further force or
effect, and that the original copy of such note shall be delivered to the
Trustee.

 

[Remainder of page intentionally left blank.]

 

- 56 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Class B Note Purchase
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

AMERICREDIT MASTER TRUST

By: Deutsche Bank Trust Company Delaware, not in its individual capacity but
solely as Owner Trustee

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

AMERICREDIT FUNDING CORP, VII,

individually and as a Seller

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

AMERICREDIT FINANCIAL SERVICES, INC.,

individually, as a Seller and as Servicer

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Address for Notices:

Mail Stop: NYC1701

60 Wall Street

New York, NewYork 10005

Attention: Jim Portela / Donna Liparulo

Facsimile No.: (212) 602-1099



--------------------------------------------------------------------------------

   

SEDONA PURCHASER GROUP

   

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Agent

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

Address for Notices:

   

31 West 52nd Street

   

New York, New York 10019

   

Attention: Structured Finance

   

Department/Securitization

   

Facsimile No.: (212) 469-7185

Type of Class B Purchaser:
CP Conduit

 

SEDONA CAPITAL FUNDING CORPORATION

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

Address for Notices and Investing Office:

   

c/o Deutsche Bank AG, New York Branch

   

31 West 52nd Street

   

New York, New York 10019

   

Attention: Structured Finance

   

Department/Securitization

   

Facsimile No.: (212) 469-7185



--------------------------------------------------------------------------------

Type of Class B Purchaser:

Committed

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

Address for Notices and Investing Office:

   

Deutsche Bank AG

   

New York Branch

   

31 West 52nd Street

   

New York, New York 10019

   

Attention: Structured Finance

   

Department/Securitization

   

Facsimile No.: (212) 469-7185



--------------------------------------------------------------------------------

SCHEDULE I

 

Schedule of Committed Purchasers and CP Conduits

 

Name of Committed Purchaser

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

  

Name of CP Conduit

--------------------------------------------------------------------------------

   Maximum Purchase
Amount


--------------------------------------------------------------------------------

Bank One, N.A.    $ 4,828,002    Jupiter Securitization Corporation    $
4,828,002 Sheffield Receivables Corporation    $ 14,666,667    Sheffield
Receivables Corporation    $ 14,666,667 Credit Suisse First Boston, New York
Branch    $ 10,000,000   

Alpine Securitization Corporation

Gramercy Capital Corporation

Greenwich Funding Corporation

   $
$
$ 10,000,000
10,000,000
10,000,000 Deutsche Bank AG, New York Branch    $ 6,666,667    Sedona Capital
Funding Corporation    $ 6,666,667 JPMorgan Chase Bank    $ 15,914,705    Park
Avenue Receivables Corporation    $ 15,914,705 Lehman Brothers Holdings Inc.   
$ 10,000,000    MMP-3 Funding, LLC    $ 10,000,000 Wachovia Bank, National
Association    $ 13,333,333    Variable Funding Capital Corporation    $
13,333,333 Paradigm Funding LLC    $ 6,666,667    Paradigm Funding LLC    $
6,666,667 UBS Purchaser Group    $ 12,000,000    UBS Warburg Real Estate
Securities Inc.    $ 12,000,000



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF INVESTMENT LETTER

 

[Date]

 

[Name and address of Issuer]

 

[Name and address of Transferee Class B Purchaser]

 

Re        AmeriCredit Master Trust

             Floating Rate Asset Backed Notes, Class B

 

Ladies and Gentlemen:

 

This letter (the “Investment Letter”) is delivered by the undersigned (the
“Purchaser”) pursuant to subsection 8.1(a) of the Second Amended and Restated
Class B Note Purchase Agreement dated as of November 5, 2003 (as in effect, the
“Note Purchase Agreement”), among AFC, AmeriCredit Master Trust, AmeriCredit
Financial Services, Inc., the Class B Purchasers and the Agents parties thereto
and Deutsche Bank Trust Company Americas, as Administrative Agent. Capitalized
terms used herein without definition shall have the meanings set forth in the
Note Purchase Agreement. The Purchaser represents to and agrees with the Issuer
as follows:

 

(a) The Purchaser is authorized [to enter into the Note Purchase Agreement and
to perform its obligations thereunder and to consummate the transactions
contemplated thereby] [to purchase a participation in obligations under the Note
Purchase Agreement].

 

(b) The Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Class B Notes and is able to bear the economic risk of such investment. The
Purchaser has been afforded the opportunity to ask such questions as it deems
necessary to make an investment decision, and has received all information it
has requested in connection with making such investment decision. The Purchaser
has, independently and without reliance upon the Agent or any other Class B
Purchaser, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Receivables, AFC, the Sellers, AmeriCredit, the Servicer, the Issuer, the Backup
Servicer, the Trust Collateral Agent and the Trustee and made its own decision
to purchase its interest in the Class B Notes, and will, independently and
without reliance upon the Administrative Agent, any Agent or any other Class B
Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis, appraisals and
decisions in taking or not taking action under the Note Purchase Agreement, and
to make such investigation as it deems

 

A-1



--------------------------------------------------------------------------------

necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Receivables, AFC, the Sellers,
AmeriCredit, the Servicer, the Issuer, the Backup Servicer, the Trust Collateral
Agent and the Trustee.

 

(c) The Purchaser is an “accredited investor”, as defined in Rule 501,
promulgated by the Notes and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”), or is a sophisticated
institutional investor. The Purchaser understands that the offering and sale of
the Class B Notes has not been and will not be registered under the Securities
Act and has not and will not be registered or qualified under any applicable
“Blue Sky” law, and that the offering and sale of the Class B Notes has not been
reviewed by, passed on or submitted to any federal or state agency or
commission, securities exchange or other regulatory body.

 

(d) The Purchaser is acquiring an interest in Class B Notes without a view to
any distribution, resale or other transfer thereof except, with respect to any
Class B Note or any interest or participation therein, as contemplated in the
following sentence. The Purchaser will not resell or otherwise transfer any
interest or participation in the Class B Note, except in accordance with Section
8.1 of the Note Purchase Agreement and (i) in a transaction exempt from the
registration requirements of the Securities Act of 1933, as amended, and
applicable state securities or “blue sky” laws; (ii) to the Issuer or any
affiliate of the Issuer; or (iii) to a person who the Purchaser reasonably
believes is a qualified institutional buyer (within the meaning thereof in Rule
144A under the Securities Act) that is aware that the resale or other transfer
is being made in reliance upon Rule 144A. In connection therewith, the Purchaser
hereby agrees that it will not resell or otherwise transfer the Class B Notes or
any interest therein unless the purchaser thereof provides to the addressee
hereof a letter substantially in the form hereof.

 

(f) This Investment Letter has been duly executed and delivered and constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws or
equitable principles affecting the enforcement of creditors’ rights generally
and general principles of equity.

 

Very truly yours,

[NAME OF PURCHASER]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF TRANSFER SUPPLEMENT

 

TRANSFER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the Seller Class B Purchaser set forth in Item 2 of Schedule I
hereto (the “Seller Class B Purchaser”), the Purchasing Class B Purchaser set
forth in Item 3 of Schedule I hereto (the “Purchasing Class B Purchaser”), and
the Agent set forth in Item 4 of Schedule I hereto (in such capacity, the
“Agent”) for the Purchaser Group set forth in Item 5 of Schedule I hereto.

 

W I T N E S S E T H:

 

WHEREAS, this Supplement is being executed and delivered in accordance with
subsection 8.1(e) of the Second Amended and Restated Class B Note Purchase
Agreement, dated as of November 5, 2003, among AmeriCredit Master Trust,
AmeriCredit Funding Corp. VII, AmeriCredit Financial Services, Inc. (the
“AmeriCredit Parties”), the Class B Purchasers and the Agents parties thereto
and Deutsche Bank Trust Company Americas, as Administrative Agent (as from time
to time amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Note Purchase Agreement”; unless otherwise defined herein, terms
defined in the Note Purchase Agreement are used herein as therein defined);

 

WHEREAS, the Purchasing Class B Purchaser (if it is not already a Class B
Purchaser party to the Note Purchase Agreement) wishes to become a Class B
Purchaser party to the Note Purchase Agreement and the Purchasing Class B
Purchaser wishes to acquire and assume from the Seller Class B Purchaser,
certain of the rights, obligations and commitments under the Note Purchase
Agreement; and

 

WHEREAS, the Seller Class B Purchaser wishes to sell and assign to the
Purchasing Class B Purchaser, certain of its rights, obligations and commitments
under the Note Purchase Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a) Upon receipt by the Agent of five counterparts of this Supplement, to each
of which is attached a fully completed Schedule I and Schedule II, each of which
has been executed by the Seller Class B Purchaser, the Purchasing Class B
Purchaser and the Agent, the Agent will promptly transmit to the Servicer, the
Sellers, the Trustee, the Seller Class B Purchaser and the Purchasing Class B
Purchaser a Transfer Effective Notice, substantially in the form of Schedule III
to this Supplement (a “Transfer Effective Notice”). Such Transfer Effective
Notice shall be executed by the Agent and shall set forth, inter alia, the date
on which the transfer effected by this Supplement shall become effective (the
“Transfer Effective Date”). From and after the Transfer Effective Date the
Purchasing Class B Purchaser shall be a Class B Purchaser party to the Note
Purchase Agreement for all purposes thereof as a CP Conduit and, if applicable,
a Committed Purchaser, as specified on Schedule II to this Supplement.

 

B-1



--------------------------------------------------------------------------------

(b) At or before 12:00 Noon, local time of the Seller Class B Purchaser, on the
Transfer Effective Date, the Purchasing Class B Purchaser shall pay to the
Seller Class B Purchaser, in immediately available funds, an amount equal to the
purchase price, as agreed between the Seller Class B Purchaser and such
Purchasing Class B Purchaser (the “Purchase Price”), of the portion set forth on
Schedule II hereto being purchased by such Purchasing Class B Purchaser of the
outstanding Class B Principal Balance under the Class B Note owned by the Seller
Class B Purchaser (such Purchasing Class B Purchaser’s “Purchaser Percentage”)
and other amounts owing to the Seller Class B Purchaser under the Note Purchase
Agreement or otherwise in respect of the Class B Notes.

 

Effective upon receipt by the Seller Class B Purchaser of the Purchase Price
from the Purchasing Class B Purchaser, the Seller Class B Purchaser hereby
irrevocably sells, assigns and transfers to the Purchasing Class B Purchaser,
without recourse, representation or warranty, and the Purchasing Class B
Purchaser hereby irrevocably purchases, takes and assumes from the Seller Class
B Purchaser, the Purchasing Class B Purchaser’s Purchaser Percentage of (i) the
presently outstanding Class B Principal Balance under the Class B Notes owned by
the Seller Class B Purchaser and other amounts owing to the Seller Class B
Purchaser in respect of the Class B Notes, together with all instruments,
documents and collateral security pertaining thereto, and (ii) the Purchasing
Class B Purchaser’s Purchaser Percentage of (A) if the Seller Class B Purchaser
is a CP Conduit, the Purchaser Percentage of the Seller Class B Purchaser and
the other rights and duties of the Seller Class B Purchaser under the Note
Purchase Agreement, or (B) if the Seller Class B Purchaser is a Committed
Purchaser, the Liquidity Percentage and the Commitment of the Seller Class B
Purchaser and other rights, duties and obligations of the Seller Class B
Purchaser under the Note Purchase Agreement.

 

This Supplement is intended by the parties hereto to effect a purchase by the
Purchasing Class B Purchaser and sale by the Seller Class B Purchaser of
interests in the Class B Notes, and it is not to be construed as a loan or a
commitment to make a loan by the Purchasing Class B Purchaser to the Seller
Class B Purchaser. The Seller Class B Purchaser hereby confirms that the amount
of the Class B Principal Balance is $             and its Percentage Interest
thereof is     %, which equals $             as of             , 20    . Upon
and after the Transfer Effective Date (until further modified in accordance with
the Note Purchase Agreement), the Purchaser Percentage or Liquidity Percentage,
as applicable, of the Seller Class B Purchaser and the Purchasing Class B
Purchaser and the Commitment and the Liquidity Percentage, if applicable, of the
Seller Class B Purchaser and the Purchasing Class B Purchaser shall be as set
forth in Schedule II to this Supplement.

 

(c) The Seller Class B Purchaser has made arrangements with the Purchasing Class
B Purchaser with respect to (i) the portion, if any, to be paid, and the date or
dates for payment, by the Seller Class B Purchaser to the Purchasing Class B
Purchaser of any fees heretofore received by the Seller Class B Purchaser
pursuant to the Note Purchase Agreement prior to the Transfer Effective Date and
(ii) the portion, if any, to be paid, and the date or dates for payment, by the
Purchasing Class B Purchaser to the Seller Class B Purchaser of fees or interest
received by the Purchasing Class B Purchaser pursuant to the Note Purchase
Agreement or otherwise in respect of the Class B Notes from and after the
Transfer Effective Date.

 

B-2



--------------------------------------------------------------------------------

(d) (i) All principal payments that would otherwise be payable from and after
the Transfer Effective Date to or for the account of the Seller Class B
Purchaser in respect of the Class B Notes shall, instead, be payable to or for
the account of the Seller Class B Purchaser and the Purchasing Class B
Purchaser, as the case may be, in accordance with their respective interests as
reflected in this Supplement.

 

(ii) All interest, fees and other amounts that would otherwise accrue for the
account of the Seller Class B Purchaser from and after the Transfer Effective
Date pursuant to the Note Purchase Agreement or in respect of the Class B Notes
shall, instead, accrue for the account of, and be payable to or for the account
of, the Seller Class B Purchaser and the Purchasing Class B Purchaser, as the
case may be, in accordance with their respective interests as reflected in this
Supplement. In the event that any amount of interest, fees or other amounts
accruing prior to the Transfer Effective Date was included in the Purchase Price
paid by the Purchasing Class B Purchaser, the Seller Class B Purchaser and the
Purchasing Class B Purchaser will make appropriate arrangements for payment by
the Seller Class B Purchaser to the Purchasing Class B Purchaser of such amount
upon receipt thereof from the Agent.

 

(e) Concurrently with the execution and delivery hereof, the Purchasing Class B
Purchaser will deliver to the Agent and the Issuer an executed Investment Letter
in the form of Exhibit A to the Note Purchase Agreement and the forms, if any,
required by subsection 2.5(c) of the Note Purchase Agreement.

 

(f) Each of the parties to this Supplement agrees and acknowledges that (i) at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Supplement, and (ii) the Agent shall apply each payment made to
it under the Note Purchase Agreement, whether in its individual capacity or as
Agent, in accordance with the provisions of the Note Purchase Agreement, as
appropriate.

 

(g) By executing and delivering this Supplement, the Seller Class B Purchaser
and the Purchasing Class B Purchaser confirm to and agree with each other, the
Agent and the Class B Purchasers as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim, the Seller Class B
Purchaser makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Note Purchase Agreement or the Related Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Note Purchase Agreement or any other instrument or document furnished
pursuant thereto; (ii) the Seller Class B Purchaser makes no representation or
warranty and assumes no responsibility with respect to the Issuer, the financial
condition of the Receivables, AFC, the Sellers, AmeriCredit, the Servicer, the
Issuer, the Trust Collateral Agent, the Backup Servicer or the Trustee or the
performance or observance by AFC, either Seller, AmeriCredit, the Servicer, the
Issuer, the Trust Collateral Agent, the Backup Servicer or the Trustee of any of
their respective obligations under the Note Purchase Agreement or any Related
Document or any other instrument or document furnished pursuant hereto; (iii)
each Purchasing Class B Purchaser confirms that it has received a copy of such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to

 

B-3



--------------------------------------------------------------------------------

enter into this Supplement; (iv) each Purchasing Class B Purchaser will,
independently and without reliance upon the Administrative Agent, any Agent (as
defined in the Note Purchase Agreement) the Seller Class B Purchaser or any
other Class B Purchaser and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Note Purchase Agreement or the Related
Documents; (v) the Purchasing Class B Purchaser appoints and authorizes the
Agent and the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Note Purchase Agreement and the Related
Documents as are delegated to the Agent or the Administrative Agent, as the case
may be, by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Section 7 of the Note Purchase
Agreement; and (vi) each Purchasing Class B Purchaser agrees (for the benefit of
the Seller Class B Purchaser, the Administrative Agent, the Agents (as defined
in the Note Purchase Agreement), the Class B Purchasers, the Trustee, the
Servicer and the Sellers) that it will perform in accordance with their terms
all of the obligations which by the terms of the Note Purchase Agreement are
required to be performed by it as a Class B Purchaser.

 

(h) Schedule II hereto sets forth the revised Purchaser Percentage or the
revised Liquidity Percentage, as applicable, and Commitment of the Seller Class
B Purchaser, as applicable, the Purchaser Percentage or the Liquidity
Percentage, as applicable, and the Commitment of the Purchasing Class B
Purchaser, as applicable, and the initial Investing Office of the Purchasing
Class B Purchaser, as well as administrative information with respect to the
Purchasing Class B Purchaser.

 

(i) THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

B-4



--------------------------------------------------------------------------------

SCHEDULE I TO

TRANSFER SUPPLEMENT

 

COMPLETION OF INFORMATION AND

SIGNATURES FOR TRANSFER SUPPLEMENT

 

  Re: Second Amended and Restated Class B Note Purchase Agreement, dated as of
November 5, 2003, among AmeriCredit Master Trust, AmeriCredit Funding Corp. VII,
AmeriCredit Financial Services, Inc., the Class B Purchasers and the Agents
parties thereto and Deutsche Bank Trust Company Americas, as Administrative
Agent

 

Item 1: Date of Transfer Supplement:

 

Item 2: Seller Class B Purchaser:

 

Item 3: Purchasing Class B Purchaser:

 

Item 4: Name of Agent:

 

Item 5: Name of Purchaser Group:

 

Item 6: Signatures of Parties to Agreement:

 

--------------------------------------------------------------------------------

as Seller Class B Purchaser

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

B-5



--------------------------------------------------------------------------------

as Purchasing Class B Purchaser

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

CONSENTED TO AND ACCEPTED BY:

[NAME OF AGENT], as Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

[If applicable:]

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

B-6



--------------------------------------------------------------------------------

SCHEDULE II TO

TRANSFER SUPPLEMENT

 

LIST OF INVESTING OFFICES, ADDRESSES

FOR NOTICES, ASSIGNED INTERESTS AND

PURCHASE AND LIQUIDITY PERCENTAGES

 

[Seller Class B Purchaser]

 

A.

   Type of Purchaser:   CP Conduit:   Yes/No                
Committed Purchaser:   Yes/No       

B.

   Purchaser Percentage:             Seller Class B Purchaser Purchaser
Percentage             Prior to Sale:                  %      Purchaser
Percentage Sold:                  %      Purchaser Percentage Retained:     
            %

C.

   Commitment (if applicable)             Seller Class B Purchaser Commitment   
         Prior to Sale:    $                       Commitment Sold:    $
                      Commitment Retained:    $                       Related CP
Conduit (applicable to Committed Purchaser):
                                                

D.

   Related Committed Purchasers (applicable to CP Conduit)             Committed
Purchasers, Commitments and Liquidity Percentages prior to Sale:            
                                                                               
                                   $                                      %     
                                                                               
                                   $                                      %     
                                                                               
                                   $                                      %

E.

   Class B Principal Balance:             Seller Class B Purchaser            
Class B Principal Balance Prior to Sale:    $                       Class B
Principal Balance Sold:    $                       Class B Principal Balance
Retained:    $                 

 

B-7



--------------------------------------------------------------------------------

[Purchasing Class B Purchaser]

           

A.

   Type of Purchaser:    CP Conduit:    Yes/No                 
Committed Purchaser:    Yes/No       

B.

   Purchaser Percentage:             Transferee Class B Purchaser Purchaser
Percentage             After Sale:                  %

C.

   Commitment (if applicable)             Transferee Class B Purchaser
Commitment             After Sale:    $                           Related CP
Conduit (applicable to Committed Purchaser):
                                                    

D.

   Related Committed Purchasers (applicable to CP Conduit)             Committed
Purchasers, Commitments and Liquidity Percentages after Sale:            

                                                                               
                                

   $                                      %     

                                                                               
                                

   $                                      %     

                                                                               
                                

   $                                      %

E.

   Class B Principal Balance:             Transferee Class B Purchaser          
       Class B Principal Balance After Sale:         $                     

 

Address for Notices:

 

Investing Office:

 

B-8



--------------------------------------------------------------------------------

SCHEDULE III TO

TRANSFER SUPPLEMENT

 

Form of

Transfer Effective Notice

 

To:

 

[Name and address of Sellers,

   

Servicer, Trustee, Administrative

   

Agent, Seller Class B Purchaser and

   

Purchasing Class B Purchaser]

 

The undersigned, as Agent under the Second Amended and Restated Class B Note
Purchase Agreement, dated as of November 5, 2003, among AmeriCredit Master
Trust, AmeriCredit Funding Corp. VII, AmeriCredit Financial Services, Inc., the
Class B Purchasers and the Agents parties thereto and Deutsche Bank Trust
Company Americas, as Administrative Agent, acknowledges receipt of five executed
counterparts of a completed Transfer Supplement. [Note: attach copies of
Schedules I and II from such Agreement.] Terms defined in such Supplement are
used herein as therein defined.

 

Pursuant to such Supplement, you are advised that the Transfer Effective Date
will be                     ,             .

 

Very truly yours,

[NAME OF AGENT], as Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

B-9



--------------------------------------------------------------------------------

EXHIBIT C

 

JOINDER SUPPLEMENT

 

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, AmeriCredit Financial Services, Inc. (“AmeriCredit”), individually, as a
Seller and as Servicer, AmeriCredit Funding Corp. VII(“AFC”), individually and
as a Seller, AmeriCredit Master Trust (the “Issuer”), the Agent named in Item 5
of Schedule I hereto (the “Agent”), and Deutsche Bank Trust Company Americas, as
Administrative Agent (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, this Supplement is being executed and delivered under the Second
Amended and Restated Class B Note Purchase Agreement, dated as of November 5,
2003, among AmeriCredit, AFC, the Issuer, the Class B Purchasers from time to
time parties thereto, the Agents for the Purchaser Groups from time to time
parties thereto, and the Administrative Agent (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Agreement”; unless otherwise defined herein, terms defined in the Agreement are
used herein as therein defined); and

 

WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Purchaser”) wishes to become a Class B Purchaser designated as a [CP
Conduit][Committed Purchaser] party to the Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a) Upon receipt by the Administrative Agent of five counterparts of this
Supplement, to each of which is attached a fully completed Schedule I and
Schedule II, each of which has been executed by the Proposed Purchaser,
AmeriCredit, AFC, the Issuer, the Agent and the Administrative Agent, the
Administrative Agent will transmit to the Proposed Purchaser, AmeriCredit, AFC,
the Issuer and the Agent, a Joinder Effective Notice, substantially in the form
of Schedule III to this Supplement (a “Joinder Effective Notice”). Such Joinder
Effective Notice shall be executed by the Administrative Agent and shall set
forth, inter alia, the date on which the joinder effected by this Supplement
shall become effective (the “Joinder Effective Date”). From and after the
Joinder Effective Date, the Proposed Purchaser shall be a Class B Purchaser
designated as a [CP Conduit][Committed Purchaser] party to the Agreement for all
purposes thereof.

 

(b) Each of the parties to this Supplement agrees and acknowledges that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Supplement.

 

(c) By executing and delivering this Supplement, the Proposed Purchaser confirms
to and agrees with the Administrative Agent, the Agents and the Class B
Purchasers as follows: (i) none of the Administrative Agent, the Agents or the
Class B Purchasers makes any representation or warranty or assumes any
responsibility with respect to any statements,

 

C-1



--------------------------------------------------------------------------------

warranties or representations made in or in connection with the Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Agreement or any other instrument or document furnished pursuant thereto,
or with respect to any notes issued under the Indenture (including, without
limitation, the Class B Notes), or the Trust Estate (as defined under the
Indenture) or the financial condition of AmeriCredit, AFC, any Seller, the
Servicer, the Trustee, the Trust Collateral Agent, the Backup Servicer or the
Issuer, or the performance or observance by AmeriCredit, AFC, any Seller, the
Servicer, the Trustee, the Trust Collateral Agent, the Backup Servicer or the
Issuer of any of their respective obligations under the Agreement, any other
Related Document or any other instrument or document furnished pursuant thereto;
(ii) the Proposed Purchaser confirms that it has received a copy of such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Supplement; (iii) the Proposed
Purchaser will, independently and without reliance upon the Administrative
Agent, any Agent or any other Class B Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement; (iv) the
Proposed Purchaser appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Agreement as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article 7 of the
Agreement; (v) the Proposed Purchaser appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto, all in
accordance with the Indenture and Article 7 of the Agreement; and (vi) the
Proposed Purchaser agrees (for the benefit of the parties hereto and the other
Class B Purchasers) that it will perform in accordance with their terms all of
the obligations which by the terms of the Agreement are required to be performed
by it as a Class B Purchaser designated as a [CP Conduit][Committed Purchaser].

 

(d) Schedule II hereto sets forth administrative information with respect to the
Proposed Purchaser.

 

(e) This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

C-2



--------------------------------------------------------------------------------

SCHEDULE I TO

JOINDER SUPPLEMENT

 

COMPLETION OF INFORMATION AND

SIGNATURES FOR JOINDER SUPPLEMENT

 

  Re: Second Amended and Restated Class B Note Purchase Agreement, dated as of
November 5, 2003, among AmeriCredit Master Trust, AmeriCredit Funding Corp. VII,
AmeriCredit Financial Services, Inc., the other parties thereto and Deutsche
Bank Trust Company Americas, as Administrative Agent.

 

Item 1: Date of Joinder Supplement:                     

 

Item 2: Proposed Purchaser:                                              

 

Item 3: Type of Class B Purchaser:

 

             CP Conduit

   

             Committed

 

Item 4: Complete if Committed Purchaser: Commitment - $            

 

Committed Purchaser with respect to:

 

--------------------------------------------------------------------------------

[Name of CP Conduit]

 

Item 5: Name of Agent:                         

 

Item 6: Name of Purchaser Group:                     

 

Item 7: Signatures of Parties to Agreement:

 

                                                                     , as

Proposed Purchaser

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

C-3



--------------------------------------------------------------------------------

AMERICREDIT FINANCIAL SERVICES, INC., individually, as Seller and as Servicer

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

AMERICREDIT FUNDING CORP. VII,

individually and as a Seller

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

AMERICREDIT MASTER TRUST,

By:

 

AmeriCredit Financial Services, Inc.,

attorney-in-fact

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

DEUTSCHE BANK TRUST COMPANY

AMERICAS,

  as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

[NAME OF AGENT], as Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

C-4



--------------------------------------------------------------------------------

SCHEDULE II TO

JOINDER SUPPLEMENT

 

LIST OF INVESTING OFFICES, ADDRESS

FOR NOTICES AND WIRE INSTRUCTIONS

 

Address for Notices:

  ___________________________    

 

___________________________

    ___________________________

Investing Office:

  ___________________________

Wire Instructions:

  ___________________________

 

C-5



--------------------------------------------------------------------------------

SCHEDULE III TO

JOINDER SUPPLEMENT

 

FORM OF

JOINDER EFFECTIVE NOTICE

 

To: [Name and address of AmeriCredit, AFC, the Issuer, Agent and Proposed
Purchaser]

 

The undersigned, as Administrative Agent under the Second Amended and Restated
Class B Note Purchase Agreement, dated as of November 5, 2003, among AmeriCredit
Master Trust, AmeriCredit Funding Corp. VII, AmeriCredit Financial Services,
Inc., the other parties thereto and Deutsche Bank Trust Company Americas, as
Administrative Agent, acknowledges receipt of five executed counterparts of a
completed Joinder Supplement. [Note: attach copies of Schedules I and II from
such Agreement.] Terms defined in such Supplement are used herein as therein
defined.

 

Pursuant to such Supplement, you are advised that the Joinder Effective Date for
[Name of Proposed Purchaser] will be                      and such Proposed
Purchaser will be a Class B Purchaser designated as a [CP Conduit][Committed
Purchaser with a Commitment of $                ].

 

Very truly yours,

DEUTSCHE BANK TRUST COMPANY

AMERICAS,

    as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

C-6



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF BORROWING NOTICE

 

[date]

 

To:

 

Deutsche Bank Trust Company Americas,

        as Administrative Agent

    Mail Stop: NYC1701     60 Wall Street     New York, NewYork 10005    
Attention: Jim Portela / Donna Liparulo     Bank One, NA, as Trustee     1111
Polaris Parkway Suite 1K     Mail Code OH1-0181     Columbus, Ohio 43240    
Attention: John Rothrock

 

    Re:    Borrowing under Second Amended and Restated Indenture, dated as of
November 5, 2003 (as amended, the “Indenture”; terms used herein but not defined
herein shall have the respective meanings given thereto in the Indenture) among
AmeriCredit Master Trust, a Delaware statutory trust (the “Issuer”), Bank One,
NA, a national banking association, as Trustee and Trust Collateral Agent, and
Deutsche Bank Trust Company Americas, as Administrative Agent (the
“Administrative Agent”)

 

Ladies and Gentlemen:

 

The Issuer hereby requests a Borrowing pursuant to Section 12.6(a) of the
Indenture and the following agreements:

 

(a) Second Amended and Restated Class A-1 Note Purchase Agreement, dated as of
November 5, 2003, as amended, among the Issuer, AmeriCredit Financial Services,
Inc., AmeriCredit Funding Corp. VII, the Class A-1 Purchasers parties thereto,
the Agents parties thereto, and the Administrative Agent;

 

(b) Second Amended and Restated Class A-2 Note Purchase Agreement, dated as of
November 5, 2003, as amended, among the Issuer, AmeriCredit Financial Services,
Inc., AmeriCredit Funding Corp. VII, the Class A-2 Purchasers parties thereto,
the Agents parties thereto, and the Administrative Agent;

 

(c) Second Amended and Restated Class B Note Purchase Agreement, dated as of
November 5, 2003, as amended, among the Issuer, AmeriCredit Financial Services,
Inc., AmeriCredit Funding Corp. VII, the Class B Purchasers parties thereto, the
Agents parties thereto, and the Administrative Agent;

 

(d) Second Amended and Restated Class C Note Purchase Agreement, dated as of
November 5, 2003, as amended, among the Issuer, AmeriCredit Financial Services,
Inc., AmeriCredit Funding Corp. VII, the Class C Purchasers parties thereto, the
Agents parties thereto, and the Administrative Agent.

 

D-1



--------------------------------------------------------------------------------

1. The Borrowing Date for the advance requested hereby (the “Subject Advance”)
is             , which is a Business Day permitted as a Borrowing Date pursuant
to Section 2.1(c) of each Note Purchase Agreement. The requested Fixed Period
for the Subject Advance is             .

 

2. The Additional Class A Principal Amount requested hereby is $            ,
the Additional Class B Principal Amount requested hereby is $            , and
the Additional Class C Principal Amount requested hereby is $            .

 

3. The proceeds of the Subject Advance should be deposited into the following
account located in the United States of America:

 

[Provide name and number of account, and name, address and ABA number for
depository institution as well as a contact person].

 

4. The undersigned hereby certifies and represents that each of the applicable
conditions set forth in Section 3.2 of each Note Purchase Agreement and Section
12.6 of the Indenture to the making of the Subject Advance have been satisfied.

 

5. Attached hereto as Exhibits A and B are a Borrowing Base Confirmation and a
Schedule of Receivables (as such terms are defined and/or used in the
Indenture), respectively, each complying with the requirements of the Indenture.
[IF THE ISSUER IS PURCHASING ADDITIONAL RECEIVABLES: Also attached as Exhibit C
is the Collateral Receipt required under Section 3.2 of the Note Purchase
Agreement. ]

 

Very truly yours,

AMERICREDIT MASTER TRUST

By:

 

AmeriCredit Financial Services, Inc.,

attorney-in-fact

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF NOTICE OF FIXED PERIOD

 

[date]

 

To:

  Deutsche Bank Trust Company Americas,             as Administrative Agent    
Mail Stop: NYC1701     60 Wall Street     New York, NewYork 10005     Attention:
Jim Portela / Donna Liparulo     [addresses of other Agents]

 

    Re:    Borrowing under Second Amended and Restated Indenture, dated as of
November 5, 2003 (as amended, the “Indenture”; terms used herein but not defined
herein shall have the respective meanings given thereto in the Indenture) among
AmeriCredit Master Trust, a Delaware statutory trust (the “Issuer”), Bank One,
NA, a national banking association, as Trustee and Trust Collateral Agent, and
Deutsche Bank Trust Company Americas, as Administrative Agent (the
“Administrative Agent”)

 

Ladies and Gentlemen:

 

Reference is made to the Borrowing, the Fixed Period of which ends on
            , 200_, and the Additional Class A Principal Amount of which is
$                        , the Additional Class B Principal Amount of which is
$                    , and the Additional Class C Principal Amount of which is
$                        . Pursuant to each of the following agreements:

 

(a) Second Amended and Restated Class A-1 Note Purchase Agreement, dated as of
November 5, 2003, as amended, among the Issuer, AmeriCredit Financial Services,
Inc., AmeriCredit Funding Corp. VII, the Class A-1 Purchasers parties thereto,
the Agents parties thereto, and the Administrative Agent;

 

(b) Second Amended and Restated Class A-2 Note Purchase Agreement, dated as of
November 5, 2003, as amended, among the Issuer, AmeriCredit Financial Services,
Inc., AmeriCredit Funding Corp. VII, the Class A-2 Purchasers parties thereto,
the Agents parties thereto, and the Administrative Agent;

 

(c) Second Amended and Restated Class B Note Purchase Agreement, dated as of
November 5, 2003, as amended, among the Issuer, AmeriCredit Financial Services,
Inc., AmeriCredit Funding Corp. VII, the Class B Purchasers parties thereto, the
Agents parties thereto, and the Administrative Agent;

 

(d) Second Amended and Restated Class C Note Purchase Agreement, dated as of
November 5, 2003, as amended, among the Issuer, AmeriCredit Financial Services,
Inc., AmeriCredit Funding Corp. VII, the Class C Purchasers parties thereto, the
Agents parties thereto, and the Administrative Agent;

 

E-1



--------------------------------------------------------------------------------

the Issuer hereby notifies you that the subsequent Fixed Period for such
Borrowing shall be             .

 

Very truly yours,

AMERICREDIT MASTER TRUST

By:

 

AmeriCredit Financial Services, Inc.,

attorney-in-fact

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 

E-2